




 



AMENDED AND RESTATED CREDIT AGREEMENT


by and among


TRUEBLUE, INC.


as Borrower,




THE LENDERS THAT ARE SIGNATORIES HERETO


as the Lenders,






BANK OF AMERICA, N.A.


as the Administrative Agent and the Syndication Agent




and




BANK OF AMERICA, N.A.


as Co-Lead Arranger and Book Manager


and




WELLS FARGO CAPITAL FINANCE, LLC


as Co-Lead Arranger and Documentation Agent








Dated as of September 30, 2011


 








--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page


 
 
 
 
1


DEFINITIONS AND CONSTRUCTION
1


 
1.1
Definitions
1


 
1.2
Accounting Terms
1


 
1.3
Code
1


 
1.4
Construction
1


 
1.5
Schedules and Exhibits
2


2


LOAN AND TERMS OF PAYMENT
2


 
2.1
Revolver Advances
2


 
2.2
[Intentionally Omitted]
3


 
2.3
Borrowing Procedures and Settlements
3


 
2.4
Payments; Reductions of Revolver Commitments; Prepayments
8


 
2.5
Overadvances
11


 
2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
11


 
2.7
Crediting Payments
13


 
2.8
Designated Account
13


 
2.9
Maintenance of Loan Account; Statements of Obligations
13


 
2.10
Fees
13


 
2.11
Letters of Credit
14


 
2.12
LIBOR Option
17


 
2.13
Capital Requirements
19


3


CONDITIONS; TERM OF AGREEMENT
20


 
3.1
Conditions Precedent to the Initial Extension of Credit
20


 
3.2
Conditions Precedent to all Extensions of Credit
20


 
3.3
Maturity
21


 
3.4
Effect of Maturity
21


 
3.5
Early Termination by Borrower
21


 
3.6
Conditions Subsequent
21


4


REPRESENTATIONS AND WARRANTIES
21


 
4.1
Due Organization and Qualification; Subsidiaries
22


 
4.2
Due Authorization; No Conflict
22


 
4.3
Governmental Consents
23


 
4.4
Binding Obligations; Perfected Liens
23


 
4.5
Title to Assets; No Encumbrances
23


 
4.6
Jurisdiction of Organization; Location of Chief Executive Office;
 
 
 
Organizational Identification Number; Commercial Tort Claims
24


 
4.7
Litigation
24


 
4.8
Compliance with Laws
24


 
4.9
No Material Adverse Change
24


 
4.10
Fraudulent Transfer
25


 
4.11
Employee Benefits
25


 
4.12
Environmental Condition
25


 
4.13
Intellectual Property
25




i

--------------------------------------------------------------------------------




 
4.14
Leases
25


 
4.15
Deposit Accounts and Securities Accounts
26


 
4.16
Complete Disclosure
26


 
4.17
Material Contracts
26


 
4.18
Patriot Act
26


 
4.19
Indebtedness
26


 
4.20
Payment of Taxes
27


 
4.21
Margin Stock
27


 
4.22
Governmental Regulation
27


 
4.23
OFAC
27


 
4.24
Employee and Labor Matters
27


 
4.25
Eligible Accounts
28


 
4.26
Locations of Equipment
28


 
4.27
Inactive Subsidiaries
28


5


AFFIRMATIVE COVENANTS
28


 
5.1
Financial Statements, Reports, Certificates
28


 
5.2
Collateral Reporting
29


 
5.3
Existence
29


 
5.4
Maintenance of Properties
29


 
5.5
Taxes
29


 
5.6
Insurance
29


 
5.7
Inspection
30


 
5.8
Compliance with Laws
30


 
5.9
Environmental
30


 
5.10
Disclosure Updates
31


 
5.11
Formation of Subsidiaries
31


 
5.12
Further Assurances
32


 
5.13
Lender Meetings
32


 
5.14
Material Contracts
32


 
5.15
Location of Equipment
32


 
5.16
Assignable Material Contracts
33


6


NEGATIVE COVENANTS
33


 
6.1
Indebtedness
33


 
6.2
Liens
33


 
6.3
Restrictions on Fundamental Changes
33


 
6.4
Disposal of Assets
33


 
6.5
Change Name
34


 
6.6
Nature of Business
34


 
6.7
Prepayments and Amendments
34


 
6.8
Change of Control
34


 
6.9
Restricted Junior Payments
34


 
6.10
Accounting Methods
35


 
6.11
Investments
35


 
6.12
Transactions with Affiliates
35


 
6.13
Use of Proceeds
36


 
6.14
Equipment with Bailees
36




ii

--------------------------------------------------------------------------------




 
6.15


Transportation of Cash
36


7


FINANCIAL COVENANTS
36


8


EVENTS OF DEFAULT
37


9


RIGHTS AND REMEDIES
38


 
9.1
Rights and Remedies
38


 
9.2
Remedies Cumulative
39


10


WAIVERS; INDEMNIFICATION
39


 
10.1
Demand; Protest; etc.
39


 
10.2
The Lender Group’s Liability for Collateral
39


 
10.3
Indemnification
39


11


NOTICES
40


12


CHOICE OF LAW, VENUE; JURY TRIAL WAIVER
41


13


ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
42


 
13.1
Assignments and Participations
42


 
13.2
Successors
44


14


AMENDMENTS; WAIVERS
45


 
14.1
Amendments and Waivers
45


 
14.2
Replacement of Certain Lenders
46


 
14.3
No Waivers; Cumulative Remedies
47


15


AGENT; THE LENDER GROUP
47


 
15.1
Appointment and Authorization of Agent
47


 
15.2
Delegation of Duties
48


 
15.3
Liability of Agent
48


 
15.4
Reliance by Agent
48


 
15.5
Notice of Default or Event of Default
49


 
15.6
Credit Decision
49


 
15.7
Costs and Expenses; Indemnification
49


 
15.8
Agent in Individual Capacity
50


 
15.9
Successor Agent
50


 
15.10
Lender in Individual Capacity
51


 
15.11
Collateral Matters
51


 
15.12
Restrictions on Actions by Lenders; Sharing of Payments
52


 
15.13
Agency for Perfection
53


 
15.14
Payments by Agent to the Lenders
53


 
15.15
Concerning the Collateral and Related Loan Documents
53


 
15.16
Audits and Examination Reports; Confidentiality; Disclaimers by
 
 
 
Lenders; Other Reports and Information
53


 
15.17
Several Obligations; No Liability
54


16


WITHHOLDING TAXES
54


17


GENERAL PROVISIONS
57


 
17.1
Effectiveness
57


 
17.2
Section Headings.
57


 
17.3
Interpretation
57


 
17.4
Severability of Provisions
57


 
17.5
Bank Product Providers
57


 
17.6
Debtor-Creditor Relationship
58




iii

--------------------------------------------------------------------------------




 
17.7
Counterparts; Electronic Execution
58


 
17.8
Revival and Reinstatement of Obligations
58


 
17.9
Confidentiality
58


 
17.10
Lender Group Expenses
59


 
17.11
USA PATRIOT Act
59


 
17.12
Integration
59


 
17.13
Combined Facility
60








iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of September 30, 2011, by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), BANK OF AMERICA, N.A., as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and TRUEBLUE, INC., a
Washington corporation (“Borrower”).


The parties agree as follows:


1.
DEFINITIONS AND CONSTRUCTION.



1.1Definitions. Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.


1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Borrower” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Borrower and its Subsidiaries
on a consolidated basis, unless the context clearly requires otherwise.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries will be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.


1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.


1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other

1

--------------------------------------------------------------------------------




Loan Document refer to this Agreement or such other Loan Document, as the case
may be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or, in the
case of Letters of Credit or Bank Products, providing Letter of Credit
Collateralization) of all Obligations other than unasserted contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and that are not required by the provisions of this Agreement to be
repaid or cash collateralized. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.


1.5    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.


2.
LOAN AND TERMS OF PAYMENT.



2.1Revolver Advances.


(a)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
an amount, when aggregated with all other Advances then outstanding, not to
exceed such Lender’s Pro Rata Share of an amount equal to the lesser of (i) the
Maximum Revolver Amount less the Letter of Credit Usage at such time, and
(ii) the Borrowing Base at such time less the Letter of Credit Usage at such
time.


(b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.


(c)Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves against the Borrowing Base in such amounts,
and with respect to such matters, as Agent in its Permitted Discretion shall
deem necessary or appropriate, including reserves with respect to (i) sums that
Borrower or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and have failed to pay, and (ii) amounts owing by Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to Agent’s

2

--------------------------------------------------------------------------------




Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral. Agent shall endeavor to notify
Borrower at or before the time any such reserve is to be established, but a
failure of Agent to so notify Borrower shall not be a breach of this Agreement
and shall not cause such reserve to be ineffective.


2.2Increase in Revolver Commitments. Borrower may request an increase (the
“Accordion”) in Revolver Commitments from time to time upon notice to Agent, as
long as (a) the requested increase is in a minimum amount of $5,000,000 and is
offered on the same terms as existing Revolver Commitments, except for a closing
fee specified by Borrower, (b) increases under this Section do not exceed
$40,000,000 in the aggregate (i.e. for total Revolving Commitments of
$120,000,000) and no more than two increases are made, and (c) no reduction in
Commitments pursuant to Section 2.4(c) has occurred prior to the requested
increase. Agent shall promptly notify Lenders of the requested increase and,
within 10 Business Days thereafter, each Lender shall notify Agent if and to
what extent such Lender commits to increase its Revolver Commitment. Any Lender
not responding within such period shall be deemed to have declined an increase.
If Lenders fail to commit to the full requested increase, permitted Assignees
may issue additional Revolver Commitments and become Lenders hereunder. Agent
may allocate, in its discretion, the increased Revolver Commitments among
committing Lenders and, if necessary, permitted Assignees. Provided the
conditions set forth in Sections 3.1 (as if each such increase were an initial
advance) and 3.2 are satisfied, total Revolver Commitments shall be increased by
the requested amount (or such lesser amount committed by Lenders and permitted
Assignees) on a date agreed upon by Agent and Borrower, but no later than 45
days following Borrower’s increase request. Agent, Borrower, and new and
existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of Revolver
Commitments. On the effective date of an increase, all outstanding Revolver
Loans, Letter of Credit obligations and other exposures under the Revolver
Commitments shall be reallocated among Lenders, and settled by Agent if
necessary, in accordance with Lenders’ adjusted shares of such Revolving
Commitments.


2.3Borrowing Procedures and Settlements.


(a)Procedure for Borrowing. Each Borrowing shall be made by a written request by
an Authorized Person delivered to Agent. Unless Swing Lender is not obligated to
make a Swing Loan pursuant to Section 2.3(b) below, such notice must be received
by Agent no later than 10:00 a.m. (California time) on the Business Day that is
the requested Funding Date specifying (i) the amount of such Borrowing, and
(ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 10:00
a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time (which election Agent will confirm
to such Authorized Person during such telephonic notice). In such circumstances,
Borrower agrees that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.


(b)Making of Swing Loans. In the case of a request for an Advance and so long as
either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus

3

--------------------------------------------------------------------------------




the amount of the requested Advance does not exceed an amount equal to 10% of
the Maximum Revolver Amount then in effect (the “Swing Line Availability”), or
(ii) Swing Lender, in its sole discretion, shall agree to make a Swing Loan
notwithstanding the foregoing limitation. Swing Lender shall make an Advance in
the amount of such Borrowing (any such Advance made solely by Swing Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and such
Advances being referred to collectively as “Swing Loans”) available to Borrower
on the Funding Date applicable thereto by transferring immediately available
funds to the Designated Account. Each Swing Loan shall be an Advance hereunder
and shall be subject to all the terms and conditions applicable to other
Advances, except that all payments on any Swing Loan shall be payable to Swing
Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Swing Line Availability on such Funding
Date. Swing Lender shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Section 3 have been satisfied on
the Funding Date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by Agent’s Liens, constitute Obligations hereunder, and
bear interest at a per annum rate as in effect on any day equal to the Base
LIBOR Rate with a one-month Interest Period plus the LIBOR Rate Margin.


(c)Making of Loans.


(i)In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.


(ii)Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this

4

--------------------------------------------------------------------------------




Section 3(c)(ii) shall be conclusive, absent manifest error. If such amount is
so made available, such payment to Agent shall constitute such Lender’s Advance
on the date of Borrowing for all purposes of this Agreement. If such amount is
not made available to Agent on the Business Day following the Funding Date,
Agent will notify Borrower of such failure to fund and, upon demand by Agent,
Borrower shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing. The failure of any Lender to make any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.


(iii)Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Revolver Commitments (but only to the extent
that such Defaulting Lender’s Advance was funded by the other members of the
Lender Group) or, if so directed by Borrower and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrower as if such Defaulting Lender had made Advances to
Borrower. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Revolver Commitment shall be
deemed to be zero. This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non‑Defaulting
Lenders, Agent, and Borrower shall have waived such Defaulting Lender’s default
in writing, or (z) the Defaulting Lender makes its Pro Rata Share of the
applicable Advance and pays to Agent all amounts owing by Defaulting Lender in
respect thereof. The operation of this shall not be construed to increase or
otherwise affect the Revolver Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent or to the Lenders other than such
Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Revolver Commitment of such Defaulting
Lender, such substitute Lender to be reasonably acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Letters of Credit) without
any premium or penalty of any kind whatsoever; provided, however, that any such
assumption of the Revolver Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Groups’ or Borrower’s rights
or remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.



5

--------------------------------------------------------------------------------




(d)Protective Advances and Optional Overadvances.


(i)Any contrary provision of this Agreement notwithstanding, Agent hereby is
authorized by Borrower and the Lenders, from time to time in Agent’s sole
discretion, (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, to make Advances
to, or for the benefit of, Borrower on behalf of the Lenders (in an aggregate
amount for all such Advances taken together not exceeding $8,000,000 outstanding
at anyone time) that Agent, in its Permitted Discretion deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof, or
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).


(ii)Any contrary provision of this Agreement notwithstanding, the Lenders hereby
authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by an amount greater than 10% of the Maximum
Revolver Amount then in effect, and (B) after giving effect to such Advances,
the outstanding Revolver Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount. In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value), and the Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrower intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrower to an amount permitted
by the preceding sentence. In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. In any event: (x) if any
unintentional Overadvance remains outstanding for more than 30 days, unless
otherwise agreed to by the Required Lenders, Borrower shall immediately repay
Advances in an amount sufficient to eliminate all such unintentional
Overadvances, and (y) after the date all such Overadvances have been eliminated,
there must be at least five consecutive days before intentional Overadvances are
made. The foregoing provisions are meant for the benefit of the Lenders and
Agent and are not meant for the benefit of Borrower, which shall continue to be
bound by the provisions of Section 2.5. Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) for the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.


(iii)Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances

6

--------------------------------------------------------------------------------




shall be repayable on demand, secured by Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The ability of Agent to make Protective
Advances is separate and distinct from its ability to make Overadvances and its
ability to make Overadvances is separate and distinct from its ability to make
Protective Advances; for the avoidance of doubt, the limitations on Agent’s
ability to make Protective Advances do not apply to Overadvances and the
limitations on Agent’s ability to make Overadvances do not apply to Protective
Advances. The provisions of this Section 2.3(d) are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrower in
any way.


(iv)Notwithstanding anything contained in this Agreement or the Loan Documents
to the contrary: (A) no Overadvance or Protective Advance may be made by Agent
if such Advance would cause the aggregate principal amount of Overadvances and
Protective Advances outstanding to exceed an amount equal to ten percent (10%)
of the Maximum Revolver Amount; and (B) to the extent any Protective Advance
causes the aggregate Revolver Usage to exceed the Maximum Revolver Amount, each
such Protective Advance shall be for Agent’s sole and separate account and not
for the account of any Lender.


(e)Settlement. It is agreed that each Lender’s funded portion of the Advances is
intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share of
the outstanding Advances. Such agreement notwithstanding, Agent, Swing Lender,
and the other Lenders agree (which agreement shall not be for the benefit of
Borrower) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Advances, the
Swing Loans, and the Protective Advances shall take place on a periodic basis in
accordance with the following provisions:


(i)Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, and Protective Advances for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(c)(iii)): (y) if a Lender’s balance of the
Advances (including Swing Loans and Protective Advances) exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans and Protective Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Advances (including Swing Loans
and Protective Advances), and (z) if a Lender’s balance of the Advances
(including Swing Loans and Protective Advances) is less than such Lender’s Pro
Rata Share of the Advances (including Swing Loans and Protective Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. (California time)
on the Settlement Date transfer in immediately available funds to Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans

7

--------------------------------------------------------------------------------




or Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.


(ii)In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral.


(iii)Between Settlement Dates, Agent, to the extent Protective Advances or Swing
Loans are outstanding, may pay over to Agent or Swing Lender, as applicable, any
Collections or payments received by Agent that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to the Protective Advances or Swing Loans. Between Settlement Dates,
Agent, to the extent no Protective Advances or Swing Loans are outstanding, may
pay over to Swing Lender any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to Swing Lender’s Pro Rata Share of the Advances.
If, as of any Settlement Date, Collections or payments of Borrower or its
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Protective
Advances, and each Lender (subject to the effect of agreements between Agent and
individual Lenders) with respect to the Advances other than Swing Loans and
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.


(f)Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances, owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate.


(g)Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.


2.4Payments; Reductions of Revolver Commitments; Prepayments.



8

--------------------------------------------------------------------------------




(a)Payments by Borrower.


(i)Except as otherwise expressly provided herein, all payments by Borrower shall
be made to Agent’s Account for the account of the Lender Group and shall be made
in immediately available funds no later than 11:00 a.m. (California time) on the
date specified herein. Any payment received by Agent later than 11:00 a.m.
(California time) shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.


(ii)Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.


(b)Apportionment and Application.


(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the Revolver Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrower shall be remitted to Agent and all (subject to
Section 2.4(b)(iv)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, first to reduce the balance of the Advances outstanding, second to
cash collateralize the outstanding obligations of Borrower in respect of Letters
of Credit if required by, and as provided under, Section 2.5, and thereafter, to
Borrower (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.


(ii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:


(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,


(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full, expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,


(C)third, to pay interest due in respect to all Protective Advances until paid
in full,



9

--------------------------------------------------------------------------------




(D)fourth, to pay the principal of all Protective Advances until paid in full,


(E)fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,


(F)sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,


(G)seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances, but including Swing Loans), until paid in full,


(H)eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to
Agent, to be held by Agent, for the benefit of Issuing Lender (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage,


(I)ninth, to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount of the Bank Product
Reserve established prior to the occurrence of, and not in contemplation of, the
subject Event of Default,


(J)tenth, to pay any other Obligations, including an amount to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount of any remaining Bank Product Obligations, and


(K)eleventh, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.


(iii)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).


(iv)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.


(v)For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash of
all amounts owing under the Loan Documents, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.


(vi)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible,

10

--------------------------------------------------------------------------------




to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.


(c)Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrower may reduce the Revolver Commitments to an amount
not less than the greater of (i) $40,000,000 and (ii) the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Advances
not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $5,000,000 and an
integral multiple of $1,000,000, shall be made by providing not less than 10
Business Days prior written notice to Agent and shall be irrevocable. Once
reduced, the Revolver Commitments may not be increased. Each such reduction of
the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its Pro Rata Share thereof.


(d)Optional Prepayments. Borrower may prepay the principal of any Advance at any
time in whole or in part.


2.5Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall promptly, but in any event within
1 Business Day of the initial occurrence of an Overadvance, pay to Agent, in
cash, an amount necessary to reduce the Obligations by such excess in accordance
with the priorities set forth in Section 2.4(b); provided that, prior to an
Application Event, and to the extent that doing so would eliminate the
Overadvance, Borrower may promptly, but in any event within 1 Business Day of
the initial occurrence of such Overadvance, pay or provide to Agent Supplemental
Cash Collateral. Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full on the Maturity Date or,
if earlier, on the date on which the Obligations are declared due and payable
pursuant to the terms of this Agreement.


2.6Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.


(a)Interest Rates. Except as provided in Section 2.6(c), all Obligations (except
for undrawn Letters of Credit and except for Bank Product Obligations) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows:


(i)if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin,


(ii)if the relevant obligation is a Swing Loan, the Swing Loans shall bear
interest at a per annum rate as in effect on any day equal to the Base LIBOR
Rate with a one-month Interest Period plus the LIBOR Applicable Margin, and


(iii)otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.


(b)Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth

11

--------------------------------------------------------------------------------




in Section 2.11(e) which shall accrue at a per annum rate equal to (i) with
respect to the Collateralized Portion, 1.00% and (ii) with respect to the
remainder of the Daily Balance of the undrawn amount of all outstanding
Underlying Letters of Credit, the applicable Letter of Credit Rate.


(c)Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the discretion of Agent or upon the election of the Required
Lenders:


(i)all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and


(ii)the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.


(d)Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), interest, Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, and all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Revolver Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest, Letter of Credit fees, and all other fees payable hereunder or
under any of the other Loan Documents (in each case, as and when due and
payable), all costs, expenses, and Lender Group Expenses payable hereunder or
under any of the other Loan Documents (in each case, as and when incurred), all
charges, commissions, fees, and costs provided for in Section 2.11(e) (as and
when accrued or incurred), all fees and costs provided for in Section 2.10 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans. Any interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document not paid when due shall be compounded (but not more often than monthly
with respect to interest) by being charged to the Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans.


(e)Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.


(f)Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and

12

--------------------------------------------------------------------------------




shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.


2.7Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 11:00 a.m. (California time). If any payment item is received into
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.


2.8Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, or Swing Loan
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.


2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Protective Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued or made by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.7, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account. Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, (x) with respect to any
error or errors in an amount less than $10,000, within 30 days after receipt
thereof by Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements, and (y) with
respect to all other error or errors, within 60 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written obligation thereto describing
the error or errors contained in such statements.


2.10Fees. Borrower shall pay to Agent,


(a)for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.


(b)for the ratable account of those Lenders with Revolver Commitments, on the

13

--------------------------------------------------------------------------------




first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.25% per annum times the result of (i) the Maximum Revolver
Amount, less (ii) the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof).


2.11Letters of Credit.


(a)Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer, as Issuing Lender’s agent, to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a “Reimbursement
Undertaking”) with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrower that Borrower is and
shall be deemed to be an applicant (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, in the case of
an amendment, renewal, or extension, identification of the Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Borrower or its Subsidiaries in respect of (1) a
lease of real property, or (2) an employment contract. Borrower agrees that this
Agreement (along with the terms of the applicable application) will govern each
Letter of Credit and its issuance. The Issuing Lender shall have no obligation
to issue a Letter of Credit or a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:


(i)the Letter of Credit Usage less the amount of Supplemental Cash Collateral
would exceed the Borrowing Base less the outstanding amount of Advances, or


(ii)the Letter of Credit Usage would exceed $80,000,000, or


(iii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances.

14

--------------------------------------------------------------------------------






Borrower and the Lender Group acknowledge and agree that certain Letters of
Credit may be issued to support letters of credit that already are outstanding
as of the Closing Date. Each Letter of Credit shall be in form and substance
reasonably acceptable to the Issuing Lender, including the requirement that the
amounts payable thereunder must be payable in Dollars. If Issuing Lender makes a
payment under a Letter of Credit or an Underlying Issuer makes a payment under
an Underlying Letter of Credit, Borrower shall pay to Agent an amount equal to
the applicable Letter of Credit Disbursement not later than 11:00 a.m.,
California time, on the date that Borrower receives written or telephonic notice
of such Letter of Credit Disbursement if such notice is received prior to
10:00 a.m., California time, or not later than 11:00 a.m., California time, on
the following Business Day, if such notice is received after 10:00 a.m.,
California time, and, in the absence of such payment, the amount of the Letter
of Credit Disbursement immediately and automatically shall be deemed to be an
Advance hereunder and, initially, shall bear interest at the rate then
applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.


(b)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

15

--------------------------------------------------------------------------------






(c)Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any loss, cost, expense, or liability,
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify any such Person for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Person. Borrower agrees to be bound by the Underlying Issuer’s regulations
and interpretations of any Letter of Credit or by Issuing Lender’s
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from Borrower’s own, and Borrower understands and agrees that
none of the Issuing Lender, the Lender Group, or any Underlying Issuer shall be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrower’s instructions or those contained in the Letter of Credit
or any modifications, amendments, or supplements thereto. Borrower understands
that the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by them as a result of the Issuing Lender’s
indemnification of an Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify such Person for any such loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of such Person. Borrower hereby acknowledges and agrees that
none of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.


(d)Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.


(e)Any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
promptly, but in any event, within 1 Business Day by Borrower to Agent for the
account of the Issuing Lender; it being acknowledged and agreed by Borrower
that, as of the Closing Date, the usage charge imposed by the Underlying Issuer
is 0.125% per annum times the undrawn amount of each Underlying Letter of
Credit, and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.


(f)If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or


(i)compliance by the Issuing Lender, any other member of the Lender Group, or
Underlying Issuer with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto): (i) any

16

--------------------------------------------------------------------------------




reserve, deposit, or similar requirement is or shall be imposed or modified in
respect of any Letter of Credit issued or caused to be issued hereunder or
hereby, or


(ii)there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking, and the result of the foregoing is to increase,
directly or indirectly, the cost to the Issuing Lender, any other member of the
Lender Group, or an Underlying Issuer of issuing, making, guaranteeing, or
maintaining any Reimbursement Undertaking or Letter of Credit or to reduce the
amount receivable in respect thereof, then, and in any such case, Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
however, that Borrower shall not be required to provide any compensation
pursuant to this Section 2.12(f) for any such amounts incurred more than 180
days prior to the date on which the demand for payment is first made to
Borrower; provided further, however, that if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.12(f), as
set forth in a certificate setting forth the reasons for such increase and the
calculation thereof in reasonable detail, shall, in the absence of manifest or
demonstrable error, be final and conclusive and binding on all of the parties
hereto.


2.12LIBOR Option.


(a)Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Advances bear interest at a rate based
upon the LIBOR Rate.


(b)LIBOR Election.


(i)Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline,

17

--------------------------------------------------------------------------------




or by telephonic notice received by Agent before the LIBOR Deadline (to be
confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day). Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
affected Lenders.


(ii)Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrower, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrower shall be obligated to pay any resulting Funding
Losses.


(iii)Borrower shall have not more than 8 LIBOR Rate Loans in effect at any given
time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $1,000,000.


(c)Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12(b)(ii).


(d)Special Provisions Applicable to LIBOR Rate.


(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any

18

--------------------------------------------------------------------------------




such event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under Section 2.12(b )(ii).


(ii)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.


(e)No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.


2.13Capital Requirements.


(a)If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies that is not related to the financial
condition of such Lender, or any change in the interpretation or application
thereof, by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request, or directive of any Governmental Authority regarding capital
adequacy (whether or not having the force of law) unrelated to the financial
condition of such Lender, has the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s Revolver
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required

19

--------------------------------------------------------------------------------




to compensate a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that such Lender notifies Borrower
of such law, rule, regulation or guideline giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.


(b)If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrower agrees to pay all reasonable and
documented out‑of‑pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, then
Borrower (without prejudice to any amounts then due to such Affected Lender
under Section 2.l2(d)(i) or Section 2.13(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2. 12(d)(i) or Section 2.
13(a), as applicable, may seek a substitute Lender reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s Revolver Commitments hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and Revolver Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.


3.
CONDITIONS; TERM OF AGREEMENT.



3.1Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent). If each of the conditions
precedent set forth on Schedule 3.1 are not satisfied by October 5, 2011, the
Loan Documents as well as the obligations of each Lender to provide any
financial accommodations under the Loan Documents shall immediately terminate.


3.2Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:


(a)the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects

20

--------------------------------------------------------------------------------




(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date); and


(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.


3.3Maturity. This Agreement shall continue in full force and effect for a term
ending on September 30, 2016 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.


3.4Effect of Maturity. On the Maturity Date, all commitments to provide
additional credit hereunder shall automatically be terminated and all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
the obligations of the Lender Group shall relieve or discharge any Loan Party of
its duties, Obligations, or covenants hereunder or under any other Loan Document
and Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full. When all of the Obligations have been paid in full and
the Lender Group’s obligations to provide additional credit under the Loan
Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent with respect to the Obligations.


3.5Early Termination by Borrower. Borrower has the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Revolver Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.


3.6Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an immediate Event of Default).


4.
REPRESENTATIONS AND WARRANTIES.



In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text

21

--------------------------------------------------------------------------------




thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:


4.1Due Organization and Qualification; Subsidiaries.


(a)Each Loan Party (i) is duly organized and existing and in good standing (or
the local equivalent) under the laws of the jurisdiction of its organization,
(ii) qualified to do business in any state where the failure to be so qualified
reasonably could be expected to result in a Material Adverse Change, and
(iii) has all requisite power and authority to own and operate its properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.


(b)As of the Closing Date, set forth on Schedule 4.1(b) is a complete and
accurate description of the authorized capital Stock of Borrower, by class, and
a description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 4.l(b), as of the Closing Date,
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. As of the Closing Date, Borrower
is not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock. Any and all
filings Borrower makes with the Securities Exchange Commission with respect to
the matters set forth in this Section 4.1(b) shall be true, accurate and
complete in all material respects.


(c)Set forth on Schedule 4.l(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11), is a complete
and accurate list of the Loan Parties’ direct and indirect Subsidiaries,
showing: (i) the number of shares of each class of common and preferred Stock
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
Borrower. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.


(d)Except as set forth on Schedule 4.l(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Borrower nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Borrower’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.


4.2Due Authorization; No Conflict.


(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.


(b)As to each Loan Party, the execution, delivery, and performance by such

22

--------------------------------------------------------------------------------




Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries
(other than an Excluded Subsidiary), (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or its Subsidiaries except to the extent
that any such conflict, breach or default could not individually or in the
aggregate reasonably be expected to have a Material Adverse Change, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (iv) require
any approval of any Loan Party’s interest holders or any approval or consent of
any Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.


4.3Governmental Consents. The execution, delivery and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the credit facility as contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.


4.4Binding Obligations; Perfected Liens.


(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.


(b)Agent’s Liens in the Collateral in which a security interest may be perfected
by filing, recording or registering a financing statement in the United States
pursuant to the applicable Uniform Commercial Code has been previously duly
perfected and is a first priority Lien, subject only to Permitted Liens. Upon
execution of a control agreement establishing “control” (within meaning of
Section 9-104 of the UCC) of the Agent in the Deposit Accounts and Securities
Accounts, Agent will have a perfected first priority Lien in all Deposit
Accounts and Securities Accounts, subject only to Permitted Liens. Constructive
notice of Agent’s Liens in the Real Property Collateral has been previously
given and is a first priority Lien, subject only to Permitted Liens.


4.5Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets of the
Loan Parties and their Subsidiaries (other than Excluded Subsidiaries) are free
and clear of Liens except for Permitted Liens.



23

--------------------------------------------------------------------------------




4.6Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.


(a)The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).


(b)The chief executive office of each Loan Party and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.15).


(c)Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time to reflect
changes permitted to be made under Section 6.5).


(d)As of the Closing Date, no Loan Party holds any commercial tort claims that
exceed $250,000 in amount, except as set forth on Schedule 4.6(d).


4.7Litigation.


(a)Except as set forth on Schedule 4.7(a), there are no actions, suits, or
proceedings pending or, to the best knowledge of Borrower, threatened in writing
against a Loan Party or any of its Subsidiaries that either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Change.


(b)Excluding actions relating to garnishment, unemployment claims, claims in
“small claims” court, workers compensation claims and claims for which the
expected recovery after deducting any insurance coverage is less than
$1,000,000, but specifically including any claims that Borrower would be
required to or would likely elect to disclose in any filing with the SEC,
Schedule 4.7(b) sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the best knowledge of Borrower, threatened in writing against a
Loan Party or any of its Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii)  the status, as of the Closing Date,
with respect to such actions, suits, or proceedings and (iv) whether any
liability of the Loan Parties’ and their Subsidiaries in connection with such
actions, suits, or proceedings is covered by insurance.


4.8Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.


4.9No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the

24

--------------------------------------------------------------------------------




lack of footnotes and being subject to year‑end audit adjustments) and present
fairly in all material respects, the Loan Parties’ and their Subsidiaries’
consolidated financial condition as of the date thereof and results of
operations for the period then ended. Since December 31, 2010, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Change with respect to the Loan Parties and their
Subsidiaries.


4.10Fraudulent Transfer.


(a)Each Loan Party is Solvent.


(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.


4.11Employee Benefits. None of the Loan Parties, their Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.


4.12Environmental Condition. Except as set forth on Schedule 4.2, (a) to
Borrower’s knowledge, no Loan Party’s or its Subsidiaries’ properties or assets
has ever been used by a Loan Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrower’s knowledge, no
Loan Party’s or its Subsidiaries’ properties or assets has ever been designated
or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.


4.13Intellectual Property. Each Loan Party and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 4.13 (as updated from time to time) is a true,
correct, and complete listing of all material trademarks, trade names,
copyrights, patents, and licenses as to which Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
Borrower may amend Schedule 4.13 to add additional intellectual property so long
as such amendment occurs by written notice to Agent not less than 90 days after
the date on which the applicable Loan Party or its Subsidiary acquires any such
property after the Closing Date.


4.14Leases. Each Loan Party and its Subsidiaries (other than Excluded
Subsidiaries) enjoy peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.



25

--------------------------------------------------------------------------------




4.15Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.


4.16Complete Disclosure. All factual information (taken as a whole) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Projections that were most
recently delivered to Agent (and were accepted by Agent) represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent Borrower’s good faith estimate of the Loan Parties’ and
their Subsidiaries future performance for the periods covered thereby based upon
assumptions believed by Borrower to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries and no assurances can be given that such
Projections will be realized).


4.17Material Contracts. Set forth on Schedule 4.17 (as updated from time to
time) is a reasonably detailed description of the Material Contracts of each
Loan Party and its Subsidiaries; provided, however, that Borrower may amend
Schedule 4.17 to add additional Material Contracts so long as such amendment
occurs by written notice to Agent at the time that Borrower provides its
quarterly financial statements pursuant to Section 5.1. Except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party or
its Subsidiary and, to the best of Borrower’s knowledge, each other Person that
is a party thereto in accordance with its terms, (b) has not been otherwise
amended or modified (other than amendments or modifications permitted by
Section 6.7(b), and (c) is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.


4.18Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


4.19Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all

26

--------------------------------------------------------------------------------




Indebtedness for borrowed money in excess of $500,000 of each Loan Party and
each of its Subsidiaries outstanding immediately prior to the Closing Date that
is to remain outstanding after the Closing Date and such Schedule accurately
sets forth the aggregate principal amount of such Indebtedness as of the Closing
Date.


4.20Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid prior to
delinquency. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. No Loan Party
nor any of its Subsidiaries has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the IRC or within the meaning of Section 6111(c)
or Section 6111(d) of the IRC as in effect immediately prior to the enactment of
the American Jobs Creation Act of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011‑4, except as would not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Change.


4.21Margin Stock. No Loan Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.


4.22Governmental Regulation. No Loan Party or any of its Subsidiaries is subject
to regulation under the Federal Power Act or the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. No Loan Party or any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.


4.23OFAC. No Loan Party or any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC. No Loan Party or any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has more than 10% of its assets located in Sanctioned
Entities, or (c) derives more than 10% of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Advance will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


4.24Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against Borrower or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened in

27

--------------------------------------------------------------------------------




writing against Borrower or its Subsidiaries which arises out of or under any
collective bargaining agreement or (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Borrower or its Subsidiaries. None of Borrower or its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law that remains unpaid or unsatisfied. The
hours worked and payments made to employees of Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate be reasonably be expected to result in a Material Adverse Change.
All material payments due from Borrower or its Subsidiaries on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Borrower, except where the failure to do
so could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.


4.25Eligible Accounts. As to each Account that is identified by Borrower as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the rendition of services to such Account Debtor in the
ordinary course of the applicable Borrowing Base Party’s business, (b) owed to a
Borrowing Base Party without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.


4.26Locations of Equipment. (a) The Equipment (other than cash dispenser
machines, vehicles or Equipment out for repair) of the Loan Parties are not
stored with a bailee, warehouseman, or similar party and are located at, or in
transit between, the locations identified on Schedule 4.26(a) (as such Schedule
may be updated pursuant to Section 5.15); provided, that, and notwithstanding
the foregoing, certain portions of the Equipment with an aggregate book value
equal to or less than $100,000 may be located at a location or locations other
than those locations identified on Schedule 4.26(a).


(b)The Equipment consisting of cash dispenser machines containing cash of the
Loan Parties are not stored with a bailee, warehouseman, or similar party and
are located only at, or in transit between, the locations identified on Schedule
4.26(b) (as such Schedule may be updated pursuant to Section 5.15).


4.27Inactive Subsidiaries. Each of the Inactive Subsidiaries is inactive and
does not conduct any business operations and has no material assets, except as
may be related to a Permitted Restructuring Transaction of such Inactive
Subsidiary.


5.
AFFIRMATIVE COVENANTS.



Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:


5.1Financial Statements, Reports, Certificates. Deliver to Agent, with copies to
each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 at the times specified therein. In addition, Borrower
agrees that no Loan Party and no Subsidiary of a Loan Party (other than Excluded
Subsidiaries) will have a fiscal year different from that of Borrower. In
addition, Borrower agrees to maintain a system of accounting that enables
Borrower to produce

28

--------------------------------------------------------------------------------




financial statements in accordance with GAAP. Each Loan Party shall also
maintain its billing systems/practices as approved by Agent prior to the Closing
Date and shall only make material modifications thereto with notice to, and the
consent of, Agent which shall not be unreasonably withheld, conditioned or
delayed. Documents required to be delivered pursuant to items (a), (c), (t),
(g), (h), (i) and (j) of Schedule 5.1 (to the extent such documents are included
in materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically, and shall be deemed to have been delivered on the date
on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by Agent.


5.2Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.


5.3Existence. Except as otherwise permitted under Section 6.3, at all times
maintain and preserve in full force and effect its existence (including being in
good standing or the local equivalent in its jurisdiction of organization) and
all rights and franchises, licenses, and permits material to its business.


5.4Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions and Permitted Restructuring Transactions excepted, and comply with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.


5.5Taxes. Cause all assessments and taxes imposed, levied, or assessed against
any Loan Party or its Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower and its Subsidiaries
have made such payments or deposits.


5.6Insurance. At Borrower’s expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Borrower also shall maintain (with respect to each of the Loan Parties and their
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance shall be with responsible and reputable insurance

29

--------------------------------------------------------------------------------




companies (with a Best's Financial Strength Rating of at least A- VII, unless
otherwise approved by Agent) acceptable to Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to Agent. All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard loss payable endorsement with a standard non contributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
of property and general liability insurance are to be delivered to Agent, with
the loss payable (but only in respect of Collateral) and additional insured
endorsements in favor of Agent and shall provide for not less than 30 days (10
days in the case of non-payment) prior written notice to Agent of the exercise
of any right of cancellation. If Borrower fails to maintain such insurance,
Agent may arrange for such insurance, but at Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrower shall give Agent prompt notice of any loss exceeding $500,000 covered
by its casualty or business interruption insurance (other than Workers’
Compensation Insurance). Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.


5.7Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Borrower.


5.8Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the noncompliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.


5.9Environmental.


(a)Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,


(b)comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,


(c)promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law,

30

--------------------------------------------------------------------------------




and


(d)promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or notice that an Environmental Action will be filed against Borrower or its
Subsidiaries, and (iii) notice of a violation, citation, or other administrative
order which could reasonably be expected to result in a Material Adverse Change.


5.10Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto; provided,
however, that this Section 5.10 shall not apply to Schedule updates made in
accordance with the terms hereof.


5.11Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Loan Party shall (a) within 10 days of such formation or
acquisition cause any such new Subsidiary to provide to Agent a joinder to the
Guaranty and the Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value of at least $500,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided that the Guaranty, the Security Agreement, and such other
security documents shall not be required to be provided to Agent with respect to
any Subsidiary of Borrower that is a CFC if providing such documents is
reasonably likely to result in adverse tax consequences or the costs to the Loan
Parties of providing such Guaranty, executing any security documents or
perfecting the security interests created thereby are unreasonably excessive (as
reasonably determined by Agent in consultation with Borrower) in relation to the
benefits of Agent and the Lenders of the security or guarantee afforded thereby,
(b) within 10 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent a pledge agreement
and appropriate certificates and powers or financing statements, hypothecating
all of the direct or beneficial ownership interest in such new Subsidiary
reasonably satisfactory to Agent; provided that only 65% of the total
outstanding voting Stock of any first tier Subsidiary of Borrower that is a CFC
and none of the total outstanding voting Stock of any other Subsidiary of such
CFC shall be required to be pledged if hypothecating a greater amount is
reasonably likely to result in adverse tax consequences or the costs to the Loan
Parties of providing such pledge or perfecting the security interests created
thereby are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits of Agent and the Lenders of the security
or guarantee afforded thereby (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(c) within 10 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect

31

--------------------------------------------------------------------------------




to the execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.


5.12Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Borrower or its Subsidiaries
after the Closing Date with a fair market value in excess of $500,000, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents; provided that the foregoing shall not apply to any
Subsidiary of Borrower that is a CFC if providing such documents is reasonably
likely to result in adverse tax consequences or the costs to the Loan Parties of
providing such documents are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits of Agent and the Lenders
of the benefits afforded thereby. To the maximum extent permitted by applicable
law, Borrower authorizes Agent to execute any such Additional Documents in the
applicable Loan Party’s or its Subsidiary’s name, as applicable, and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as Agent may reasonably request from time to time to
ensure that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrower and its Subsidiaries and all of the
outstanding capital Stock of Borrower’s Subsidiaries (subject to limitations
contained in the Loan Documents with respect to CFCs).


5.13Lender Meetings. Within 120 days after the close of each fiscal year of
Borrower, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the projections presented for the current fiscal year of
Borrower.


5.14Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.


5.15Location of Equipment. (a) Keep each Loan Party’s chief executive offices
only at the locations identified on Schedule 4.6(b) and no more than $100,000
worth of Equipment (other than cash dispenser machines) at any location other
than the locations identified on Schedule 4.26(a). Borrower may update Schedule
4.26(a) and Schedule 4.6(b) so long as any new location reflected therein is
(x) within the United States.


(b)Keep any cash dispenser machine equipment containing cash at any location
other than as identified on Schedule 4.26(b). At Agent’s request, Borrower shall
update Schedule 4.26

32

--------------------------------------------------------------------------------




(b) but, in no event, shall Borrower be required to update Schedule 4.26(b) more
than once per calendar quarter.


5.16Assignable Material Contracts. Use commercially reasonable efforts to ensure
that any Material Contract entered into after the Closing Date by Borrower or
any Loan Party that generates or, by its terms, will generate revenue, permits
the assignment of such agreement (and all rights of Borrower or such Loan Party,
as applicable, thereunder) to Borrower’s or such Loan Party’s lenders or an
agent for any lenders (and any transferees of such lenders or such agent, as
applicable).


6.
NEGATIVE COVENANTS.



Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:


6.1Indebtedness. Create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.


6.2Liens. Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.


6.3Restrictions on Fundamental Changes.


(a)Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation or reorganization, except for (i) any merger between Loan
Parties, provided that Borrower must be the surviving entity of any such merger
to which it is a party, (ii) any merger between Loan Parties and Subsidiaries of
Borrower that are not Loan Parties so long as such Loan Party is the surviving
entity of any such merger, (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties, and (iv) in connection with any Permitted Investment;


(b)Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Subsidiaries
(other than Excluded Subsidiaries), (ii) the liquidation or dissolution of any
Loan Party (other than Borrower) or any of its wholly-owned Subsidiaries so long
as all of the assets (including any interest in any Stock) of such liquidating
or dissolving Loan Party or Subsidiary are transferred to a Loan Party that is
not liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party (other than any such Subsidiary
the Stock of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of Borrower that is not liquidating or
dissolving, or


(c)With respect to a Loan Party and its Subsidiaries (other than Excluded
Subsidiaries), suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4.


6.4Disposal of Assets. Other than Permitted Dispositions, Permitted Investments,
or transactions expressly permitted by Sections 6.3 and 6.11, convey, sell,
lease, license, assign,

33

--------------------------------------------------------------------------------




transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of Borrower’s or
its Subsidiaries assets.


6.5Change Name. Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names or jurisdiction of organization with concurrent written notice to
Agent of such change.


6.6Nature of Business. Make any change in the nature of its or their business as
described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided that
Borrower and its Subsidiaries may engage in any business that is reasonably
related or ancillary to its or their business.


6.7Prepayments and Amendments.


(a)Unless Excess Liquidity is equal to or greater than 25% of the Revolving
Commitments both before and after giving effect to any such actions, except in
connection with Refinancing Indebtedness permitted by Section 6.1,


(i)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances,


(ii)make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or


(b)Directly or indirectly, amend, modify, or change any of the terms or
provisions of,


(i)any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (e), (f), (g), (h), (i), (j), (k),
(l), (m), (o), (p), (q), (r) and (s) of the definition of Permitted
Indebtedness; provided, however, that the restriction set forth in this Section
6.7(b)(i) shall not apply so long as Excess Liquidity is equal to or greater
than 25% of the Revolving Commitments both before and after giving effect to any
such amendment, modification, or change in terms or provisions,


(ii)any Material Contract except to the extent that such amendment,
modification, alteration, increase, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders, or


(iii)the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.


6.8Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.


6.9Restricted Junior Payments. Make any Restricted Junior Payment; provided,

34

--------------------------------------------------------------------------------




however, that, so long as it is permitted by law:


(a)Borrower may declare or pay any dividend or make any other payment or
distribution to its then current employees pursuant to Borrower’s deferred
compensation plans as in effect on the Closing Date;


(b)Borrower may make distributions to former employees, officers, or directors
(or any spouses, ex-spouses, or estates of any of the foregoing), so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, (i) on account of redemptions of Stock of Borrower held by such
Persons, provided that no redemptions shall be made under this clause (b )
(i) if a Triggering Event has occurred and is continuing or would result
therefrom and the aggregate amount of such redemptions made by Borrower plus the
aggregate amount of Indebtedness described in clause (j) of the definition of
Permitted Indebtedness would exceed $750,000 in any 12 month period, and
(ii) solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Stock of Borrower held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Borrower;


(c)So long as Excess Liquidity is equal to or greater than 25% of the Revolving
Commitments both before and after giving effect to any such actions, Borrower
may make cash distributions to any of its shareholders on account of redemptions
of Stock of Borrower held by such Persons, provided that such redemptions shall
only be made under this paragraph (c) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom; and


(d)So long as Excess Liquidity is equal to or greater than 25% of the Revolving
Commitments both before and after giving effect to any such actions, Borrower
may declare and pay cash distributions and dividends to its shareholders,
provided that such distribution or dividend shall only be made under this
paragraph (d) so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom.


6.10Accounting Methods. Modify or change its fiscal year by more than 30 days or
its method of accounting (other than as may be required to conform to GAAP).


6.11Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $50,000 at anyone time, in
the case of Borrower and its Subsidiaries, and (b) amounts deposited into
Deposit Accounts specially and exclusively used for payroll, payroll taxes, and
other employee wage and benefit payments to or for Borrower’s or its
Subsidiaries’ employees) Borrower and its Subsidiaries shall not have Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts in excess of $250,000 per account and $2,000,000
in the aggregate unless Borrower or its Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent governing such Permitted Investments in order to perfect (and further
establish) Agent’s Liens in such Permitted Investments. Subject to the
foregoing, Borrower shall not and shall not permit its Subsidiaries to establish
or maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.


6.12Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction with any Affiliate of Borrower or any of its Subsidiaries
except for:



35

--------------------------------------------------------------------------------




(a)transactions (other than the payment of management, consulting, monitoring,
royalty or advisory fees) between Borrower or its Subsidiaries, on the one hand,
and any Affiliate of Borrower or its Subsidiaries, on the other hand, so long as
such transactions (i) are undertaken in the ordinary course of Borrower’s or
such other Subsidiary’s (as applicable) business, and (ii) are no less
favorable, taken as a whole, to Borrower or the Loan Parties, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate,


(b)so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, any indemnity provided by Borrower or its
Subsidiaries for the benefit of their directors,


(c)so long as it has been approved by Borrower’s Board of Directors, the payment
of reasonable fees, compensation, or employee benefit arrangements to executive
officers and directors,


(d)transactions permitted by Section 6.1, Section 6.3, Section 6.9 or
Section 6.11, or any Permitted Intercompany Advance,


(e)transactions between Loan Parties; and


(f)payment of management, consulting, monitoring, royalty or advisory fees by
any Subsidiary of a Loan Party to Labor Ready Holdings, Inc., a Nevada
corporation.


6.13Use of Proceeds. Use the proceeds of the Advances for any purpose other than
consistent with the terms and conditions hereof.


6.14Equipment with Bailees. (i) Store the Equipment (other than cash dispenser
machines) of Borrower or its Subsidiaries worth in excess of $100,000 in the
aggregate at any time now or hereafter with a bailee, warehouseman, or similar
party, or (ii) store cash dispenser machine Equipment of Borrower or its
Subsidiaries worth in excess of $750,000 in the aggregate at any time now or
hereafter with a bailee, warehouseman or similar party. Upon the continuance of
any Event of Default, Agent shall have the right upon written request to
Borrower, to deliver Collateral Access Agreements with respect to any Equipment,
including without limitation any cash dispenser machines, that is held by any
bailee, warehouseman or similar party.


6.15Transportation of Cash. Transport cash in excess of $750,000 from any
location or from any cash dispenser machine utilizing any service other than a
Qualified CDM Servicer.


7.
FINANCIAL COVENANTS.



Borrower covenants and agrees that, until termination of all of the Revolver
Commitments and payment in full of the Obligations, Borrower will comply with
each of the following financial covenants after the occurrence of a Triggering
Event as follows:


(a)Consolidated Fixed Charge Coverage Ratio. Borrower shall maintain a
Consolidated Fixed Charge Coverage Ratio of at least 1.00:1.00 for the trailing
12-month period, measured upon the occurrence of a Triggering Event, on a
quarter-end basis commencing with the quarter-end immediately prior to the
occurrence of the Triggering Event for which financial statements have been
delivered pursuant to Section 5.1.



36

--------------------------------------------------------------------------------




8.
EVENTS OF DEFAULT.



Anyone or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:


8.1If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations;


8.2If Borrower or any of its Subsidiaries;


(a)fails to perform or observe any covenant or other agreement applicable to
such Person contained in any of (i) Sections 3.6, 5.l, 5.2, 5.3 (solely if such
Person is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if such Person refuses to allow Agent or its representatives or agents
to visit such Person’s properties, inspect its assets or books or records,
examine and make copies of its books and records, or discuss such Person’s
affairs, finances, and accounts with officers and employees of such Person),
5.10, 5.11, 5.13, or 5.14 of this Agreement, (ii) Sections 6.1 through 6.15 of
this Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the
Security Agreement;


(b)fails to perform or observe any covenant or other agreement applicable to
such Person contained in any of Sections 5.3 (other than if such Person is not
in good standing in its jurisdiction of organization), 5.4, 5.5, 5.8, 5.12, and
5.15 of this Agreement and such failure continues for a period of 15 days after
the earlier of (i) the date on which such failure shall first become known to
any officer of such Person or (ii) the date on which written notice thereof is
given to Borrower by Agent; or


(c)fails to perform or observe any covenant or other agreement applicable to
such Person contained in this Agreement, or in any of the other Loan Documents,
in each case, other than any such covenant or agreement that is the subject of
another provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of such Person or (ii) the date on which written notice thereof
is given to Borrower by Agent;


8.3If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $1,000,000, or more (except to the extent
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(a) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which (1) the same is not discharged, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;


8.4If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries (other than Excluded Subsidiaries);


8.5If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries (other than Excluded Subsidiaries) and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the

37

--------------------------------------------------------------------------------




filing thereof, (d an interim trustee is appointed to take possession of all or
any substantial portion of the properties or assets of, or to operate all or any
substantial portion of the business of, such Loan Party or its Subsidiary, or
(e) an order for relief shall have been issued or entered therein;


8.6If a Loan Party or any of its Subsidiaries (other than Excluded Subsidiaries)
is enjoined, restrained, or in any way prevented by court order from continuing
to conduct all or any material part of its business affairs;


8.7If there is a default in one or more agreements to which a Loan Party or any
of its Subsidiaries (other than Excluded Subsidiaries) is a party with one or
more third Persons relative to a Loan Party’s or any of its Subsidiaries’ (other
than an Excluded Subsidiary’s) Indebtedness involving an aggregate amount of
$2,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s (other than an Excluded Subsidiary’s) obligations
thereunder;


8.8If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered by Borrower or any of its Subsidiaries in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;


8.9If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;


8.10If the Security Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected and
first priority (except to the extent a different priority is permitted by the
terms hereof or thereof) Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement or (b) as the result of an action or failure to act on the
part of Agent; or


8.11The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.


9.
RIGHTS AND REMEDIES.



9.1Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in each case by written notice to Borrower and in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do anyone or more of the following on behalf of the Lender
Group:


(a)declare the Obligations, whether evidenced by this Agreement or by any of

38

--------------------------------------------------------------------------------




the other Loan Documents immediately due and payable, whereupon the same shall
become and be immediately due and payable, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower; and


(b)declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with any obligation of any
Lender hereunder to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit.


The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolver Commitments shall automatically terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.


9.2Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.


10.
WAIVERS; INDEMNIFICATION.



10.1Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.


10.2The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.


10.3Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender‑Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than Bank of America, N.A.) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents),

39

--------------------------------------------------------------------------------




enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of
Borrower’s and its Subsidiaries’ compliance with the terms of the Loan Documents
(other than disputes solely between the Lenders that do not relate to an action
or omission of a Loan Party), (b) with respect to any investigation, litigation,
or proceeding related to this Agreement, any other Loan Document, or the use of
the proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrower was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.


11.
NOTICES.



Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrower: TrueBlue, Inc.


If to Borrower:        TrueBlue
1015 A Street
Tacoma, Washington 98402
Fax No. (253) 502-5792


with copies to:         K&L Gates
222 SW Columbia St. , Suite 1400
Portland, OR 97201
Fax No.: (503) 553-6299


If to Agent:            Bank of America, N.A.
400 4th Street


40

--------------------------------------------------------------------------------




Mailcode: OR1-110-01-15
Lake Oswego, OR 97034
Fax No.: (503) 303-6076


with copies to:            Graham & Dunn PC
Pier 70
2801 Alaskan Way ~ Suite 300
Seattle, WA 98121-1128
Fax No. 206.340.9599


Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).


12.
CHOICE OF LAW, VENUE; JURY TRIAL WAIVER.



(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.


(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAYBE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).


(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE

41

--------------------------------------------------------------------------------




THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER
OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COpy OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(d)    Judicial Reference. If any controversy or claim among the parties
relating in any way to any Obligations or Loan Documents, including any alleged
tort, shall be pending before any court sitting in or with jurisdiction over
California or applying California law, then at the request of any party such
proceeding shall be referred by the court to a referee (who shall be an active
or retired judge) to hear and determine all issues in such proceeding (whether
of fact or law) and to report a statement of decision for adoption by the court.
Nothing in this Section shall limit any right of Agent or any other Lender to
exercise self-help remedies, such as setoff, foreclosure or sale of any
Collateral, or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, during or after any judicial reference. The
exercise of a remedy does not waive the right of any party to resort to judicial
reference. At Agent's option, foreclosure under a Mortgage may be accomplished
either by exercise of power of sale thereunder or by judicial foreclosure.


13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.



13.1Assignments and Participations.


(a)With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, (2) in connection
with the Primary Syndication of the Revolver Commitments and the Obligations by
Bank of America, N.A. (provided that Bank of America, N.A. shall consult with
Borrower in connection with such Primary Syndication (it being understood that
in no event shall Bank of America, N.A. be required to obtain Borrower’s consent
with respect to any assignment made in connection with such Primary Syndication,
and (3) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender and with the prior written
consent of Agent, which consent of Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees (each
an “Assignee”; provided that no Loan Party or Affiliate of a Loan Party shall be
permitted to become an Assignee) all or any portion of the Obligations, the
Revolver Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by Agent) of $5,000,000 (except such minimum amount shall not apply to (x) an
assignment or delegation by any Lender to any other Lender or an Affiliate of
any Lender or (y) a group of new Lenders, each of which is an Affiliate of each
other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000); provided,
however, that Borrower and Agent may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have

42

--------------------------------------------------------------------------------




been given to Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.l(b), and (iii) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $3,500.


(b)From and after the date that Agent notifies the assigning Lender (with a copy
to Borrower) that it has received an executed Assignment and Acceptance and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto); provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).


(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.


(d)Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.


(e)Any Lender may at any time sell to one or more commercial banks, financial

43

--------------------------------------------------------------------------------




institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Revolver Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Revolver Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of Borrower or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.


(f)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.


(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CPR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.


13.2Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any

44

--------------------------------------------------------------------------------




prohibited assignment shall be absolutely void ab initio. No consent to
assignment by the Lenders shall release Borrower from its Obligations. A Lender
may assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 13.1 and, except as expressly
required pursuant to Section 13.1, no consent or approval by Borrower is
required in connection with any such assignment.


14.
AMENDMENTS; WAIVERS.



14.1Amendments and Waivers.


(a)No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than Bank Product Agreements or the Fee
Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and Borrower, do any of
the following:


(i)increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender,


(ii)postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,


(iii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii»,


(iv)amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,


(v)other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,


(vi)change the definition of “Required Lenders” or “Pro Rata Share”, “Triggering
Event ”,


(vii)contractually subordinate any of Agent’s Liens,


(viii)other than in connection with a merger, liquidation, dissolution, or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,



45

--------------------------------------------------------------------------------




(ix)amend any of the provisions of Sections 2.3(d) or Sections 2.4(b)(i) or
(ii),


(x)amend Section 13.l(a) to permit a Loan Party, or an Affiliate of a Loan Party
to be permitted to become an Assignee, or


(xi)change the definition of Borrowing Base or any of the defined terms
(including the definitions of Supplemental Cash Collateral, Eligible Accounts,
Eligible Real Property and Eligible Real Property Liquidation Value) that are
used in such definition to the extent that any such change results in more
credit being made available to Borrower based upon the Borrowing Base, but not
otherwise, change the definition of Maximum Revolver Amount, or change
Section 2.l(c).


(b)No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), and (ii) any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, Borrower, and
the Required Lenders,


(c)No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower, and the Required Lenders,


(d)No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower, and the Required Lenders,


(e)Anything in this Section 14.1 to the contrary notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Borrower, shall not require consent by or the
agreement of Borrower.


14.2Replacement of Certain Lenders.


(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders and if such
action has received the consent, authorization, or agreement of the Required
Lenders but not all of the Lenders or (ii) any Lender makes a claim for
compensation under Section 16, then within 120 days thereafter Borrower or
Agent, upon at least 5 Business Days prior irrevocable notice, may permanently
replace any Lender (a “Holdout Lender”) that failed to give its consent,
authorization, or agreement or made a claim for compensation (a “Tax Lender”)
with one or more Replacement Lenders, and the Holdout Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Holdout Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than
15 Business Days after the date such notice is given.



46

--------------------------------------------------------------------------------




(b)Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Letters of
Credit) without any premium or penalty of any kind whatsoever. If the Holdout
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, the Holdout Lender
shall be deemed to have executed and delivered such Assignment and Acceptance.
The replacement of any Holdout Lender shall be made in accordance with the terms
of Section 13.1. Until such time as the Replacement Lenders shall have acquired
all of the Obligations, the Revolver Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender’s Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of such Letters of Credit.


14.3No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.


15.
AGENT; THE LENDER GROUP.



15.1Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Bank of America, N.A. as its representative under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that Bank of America, N.A. is merely the
representative of the Lenders, and only has the contractual duties set forth
herein. Except as expressly otherwise provided in this Agreement, Agent shall
have and may use its sole discretion with respect to exercising or refraining
from exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the
Collections of Borrower and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices,

47

--------------------------------------------------------------------------------




amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.


15.2Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.


15.3Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.


15.4Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

48

--------------------------------------------------------------------------------






15.5Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.


15.6Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.


15.7Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and

49

--------------------------------------------------------------------------------




expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses by Borrower or its Subsidiaries, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Agent‑Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to any Agent‑Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. Notwithstanding
anything herein to the contrary, Lenders shall be liable and indemnify
Agent‑Related Persons for only Indemnified Liabilities and other costs and
expenses that relate to or arise from an Agent-Related Person acting as or for
Agent (in its capacity as Agent). The undertaking in this Section shall survive
the payment of all Obligations hereunder and the resignation or replacement of
Agent.


15.8Agent in Individual Capacity. Bank of America, N.A. and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Bank of America, N.A. were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, Bank
of America, N.A. or its Affiliates may receive information regarding Borrower or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include Bank of America,
N.A. in its individual capacity.


15.9Successor Agent. Agent may resign as Agent upon 30 days prior written notice
to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower). If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders. If, at the time that Agent’s resignation is effective, it
is acting as the Issuing Lender or the Swing Lender, such resignation shall also
operate to effectuate its

50

--------------------------------------------------------------------------------




resignation as the Issuing Lender or the Swing Lender, as applicable, and it
shall automatically be relieved of any further obligation to issue Letters of
Credit or make Swing Loans. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Borrower, a successor Agent (from among the Lenders, if
possible). If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.


15.10Lender in Individual Capacity. Any Lender and its respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.


15.11Collateral Matters.


(a)The Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Lien on any Collateral (i) upon the termination of
the Revolver Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 or the other
Loan Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which Borrower or its
Subsidiaries owned no interest at the time Agent’s Lien was granted nor at any
time thereafter, or (iv) constituting property leased to Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Lenders hereby irrevocably authorize Agent,
based upon the instruction of the Required Lenders, to credit bid and purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted by Agent under the provisions of
the Code, including pursuant to Sections 9‑610 or 9‑620 of the Code, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the

51

--------------------------------------------------------------------------------




Bankruptcy Code, or at any other sale or foreclosure conducted by Agent (whether
by judicial action or otherwise) in accordance with applicable law. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
Collateral having a book value in excess of $10,000,000 during any calendar
year, all of the Lenders, or (z) otherwise, the Required Lenders. Upon request
by Agent or Borrower at any time, the Lenders will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 15.11; provided, however, that (1) Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.


(b)Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower or its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that Agent’s Liens
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.


15.12Restrictions on Actions by Lenders; Sharing of Payments.


(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrower or its Subsidiaries or any deposit accounts of Borrower or
its Subsidiaries now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.


(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase,

52

--------------------------------------------------------------------------------




without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.


15.13Agency for Perfection. Agent hereby appoints each other Lender as its agent
(and each Lender hereby accepts such appointment) for the purpose of perfecting
Agent’s Liens in assets which, in accordance with Article 8 or Article 9, as
applicable, of the Code can be perfected by possession or control. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.


15.14Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.


15.15Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.


15.16Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:


(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
Borrower or its Subsidiaries (each a “Report” and collectively, “Reports”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,


(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,


(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,


(d)agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated

53

--------------------------------------------------------------------------------




business plans in a confidential manner in accordance with Section  7.9, and


(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third party
who obtains all or part of any Report through the indemnifying Lender.


In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.


15.17Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Revolver
Commitments, to make an amount of such credit not to exceed, in principal
amount, at anyone time outstanding, the amount of their respective Revolver
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Revolver
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.


16.
WITHHOLDING TAXES.



(a)All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments

54

--------------------------------------------------------------------------------




will be made free and clear of, and without deduction or withholding for, any
present or future Taxes, and in the event any deduction or withholding of Taxes
is required, Borrower shall comply with the next sentence of this Section 16(a).
If any Taxes are so levied or imposed, Borrower agrees to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
of all amounts due under this Agreement, any note, or Loan Document, including
any amount paid pursuant to this Section 16(a) after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein; provided, however, that Borrower shall not be required to increase any
such amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction). Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrower.


(b)Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.


(c)If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:


(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC, or (III) a controlled foreign corporation related to Borrower within the
meaning of Section S64(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);


(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;


(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W -8ECI;


(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W‑8IMY (with proper attachments); or


(v)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.



55

--------------------------------------------------------------------------------




Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.


(d)If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.


(e)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or (d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or (d) if applicable. Borrower agrees that each Participant shall be entitled to
the benefits of this Section 16 with respect to its participation in any portion
of the Revolver Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.


(f)If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.


(g)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a

56

--------------------------------------------------------------------------------




Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.


(h)If Agent or a Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out‑of‑pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.


17.
GENERAL PROVISIONS.



17.1Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.


17.2Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.


17.3Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.


17.4Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.


17.5Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; it being understood and agreed that the rights and benefits of such Bank
Product Provider under the Loan Documents consist

57

--------------------------------------------------------------------------------




exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
security interests granted to Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due and payable to any Bank Product Provider unless
such Bank Product Provider has notified Agent in writing of the amount of any
such liability owed to it prior to such distribution.


17.6Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.


17.7Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.


17.8Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.


17.9Confidentiality.


(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group (“Lender Group Representatives”), (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have

58

--------------------------------------------------------------------------------




agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause
(iv) the disclosing party agrees to provide Borrower with prior notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior notice to Borrower pursuant
to the terms of the applicable statute, decision, or judicial or administrative
order, rule, or regulation and (y) any disclosure under this clause (v) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (vi) as may be agreed to in advance by Borrower or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the subpoena or other legal process and (y) any disclosure under this
clause (vi) shall be limited to the portion of the Confidential Information as
may be required by such governmental authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives),
(viii) in connection with any assignment, participation or pledge of any
Lender’s interest under this Agreement, provided that any such assignee,
participant, or pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (x) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior notice thereof, and (xi) in connection with, and to the
extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.


(b)Anything in this Agreement to the contrary notwithstanding, Agent may provide
information concerning the terms and conditions of this Agreement and the other
Loan Documents to loan syndication and pricing reporting services.


17.10Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.


17.11USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.


17.12Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. This Agreement
amends, restates and replaces the Existing Credit Agreement in its entirety;
provided,

59

--------------------------------------------------------------------------------




however, that in no way shall this be deemed to nullify any of Borrower’s
obligations that survive termination under the Existing Credit Agreement, which
shall each be a deemed an Obligation under this Agreement, nor shall the
restatement of the Existing Credit Agreement be deemed to be a novation of the
obligations thereunder, which shall be evidenced by this Agreement.


17.13Combined Facility. It is understood that the handling of the Loan Account,
the Borrowing Base, and Collateral of the Loan Parties in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to the Loan
Parties in order to utilize the collective borrowing powers of the Loan Parties
in the most efficient and economical manner and at their request, and that
Lender Group shall not incur liability to any of the Loan Parties as a result
hereof. Borrower expects each of the Loan Parties to derive benefit, directly or
indirectly, from the handling of the Loan Account, the Borrowing Base, and the
Collateral in a combined fashion since the successful operation of each of the
Loan Parties is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, Borrower hereby jointly and severally with each of the other Loan
Parties agrees to indemnify each member of the Lender Group and hold each member
of the Lender Group harmless against any and all liability, expense, loss, or
claim of damage or injury, made against the Lender Group by any Loan Party or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Loan Account, the Borrowing Base, and Collateral of the Loan
Parties as herein provided, (b) the Lender Group’s relying on any instructions
of the Borrower, or (c) any other action taken by the Lender Group hereunder or
under the other Loan Documents, except that Borrower will have no liability to
the relevant Agent-Related Person or Lender‑Related Person under this
Section 17.13 with respect to any liability that has been finally determined by
a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent‑Related Person or Lender‑Related
Person, as the case may be.


[Signature pages to follow.]





60

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


                        
BORROWER:
 
TRUEBLUE, INC., 
a Washington corporation
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 



                        
AGENT AND LENDER:
 
BANK OF AMERICA, N.A.,as Agent and as a Lender
 
 
 
 
By:
 
 
Name:
 
 
Title
 
 



    
LENDER:
 
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company as a
Lender
 
 
 
By:
 
 
Name:
 
 
Title:
 
 




































--------------------------------------------------------------------------------




Schedule 1.1
Definitions
As used in the Agreement, the following terms shall have the following
definitions:


“Accordion” shall have the meaning give it in Section 2.2.


“Account” means an account (as that term is defined in the Code).


“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.


“Accounting Changes” means (a) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(b) changes in accounting principles concurred in by Borrower’s certified public
accountants; (c) purchase accounting adjustments under A.P.B. 16 or 17 and EITF
88‑16, and the application of the accounting principles set forth in FASB 109,
including the establishment of reserves pursuant thereto and any subsequent
reversal (in whole or in part) of such reserves; and (d) the reversal of any
reserves established as a result of purchase accounting adjustments.


“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.


“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.


“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.


“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.


“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.


“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.


“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and

1

--------------------------------------------------------------------------------




Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.


“Agent” has the meaning specified therefor in the preamble to the Agreement.


“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys and agents.


“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.


“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents.


“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.


“Applicable Margin” means, with respect to a Base Rate Loan or a LIBOR Rate
Loan, the margin set forth below, as determined by Excess Liquidity as a
percentage of the total Commitments for the last Fiscal Quarter:
Level
Excess Liquidity as a percentage of the total Commitments
Base Rate Loans
LIBOR Rate Loans
Letters of Credit
I
Greater than 50%
50%
150%
150%
II
Equal to or greater than 25% to equal to or less than 50%
75%
175%
175%
III
Less than 25%
100%
200%
200%



Until the first Compliance Certificate has been received by Agent, margins shall
be determined as if Level I were applicable. Thereafter, the margins shall be
subject to increase or decrease upon receipt by Agent of the financial
statements and corresponding Compliance Certificate for the last fiscal quarter,
which change shall be effective on the first day of the calendar month following
receipt. If, by the day required in Schedule 5.1, any financial statement or
Compliance Certificate for the preceding relevant measurement period has not
been received, then, at the option of Agent or Required Lenders, the margins
shall be determined as if Level III were applicable, from such day until actual
receipt.


“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date or any earlier date upon which the
Obligations become due and payable in full, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement


“Approved Customer List Acquisition” means the acquisition by Borrower or one of
the Loan Parties of the customer list of a Person, provided that (i) Excess
Liquidity is equal to or greater

2

--------------------------------------------------------------------------------




than 25% of the Revolving Commitments both before and after giving effect to any
such actions, (ii) no Default or Event of Default has occurred or would result
from such acquisition; and (iii) to the best of Borrower’s knowledge at the time
of such acquisition the business associated with the acquired customer list will
be profitable.


“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.


“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.


“Authorized Person” means anyone of the individuals identified on Schedule A‑2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.


“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Advances and Letter of Credit Usage).


“Bank of America, N.A.” means Bank of America, N.A., a national banking
association.


“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debt
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, inc1uding
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.


“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.


“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.


“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all obligations of Borrower to reimburse an Underlying Issuer in respect of
Underlying Letters of Credit, and (c) all amounts that Borrower or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from. or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower or its Subsidiaries;
provided, however, in order for any item described in clauses (a), (b), or
(c) above to constitute “Bank Product Obligations”, Agent shall have received a
Bank Product Provider Letter Agreement duly executed by the Borrower and the
applicable Bank Product Provider with respect to the applicable Bank Product not
less than 30 days after the provision of such Bank Product to Borrower or its
Subsidiaries, or, if such Bank Product Agreement was entered into prior to the
Closing Date or prior to the date on which such Bank Product Provider or its
Affiliate, as applicable, became a Lender under the Credit Agreement, not

3

--------------------------------------------------------------------------------




less than 30 days after the Closing Date or 30 days after the date on which such
Bank Product Provider or its Affiliate, as applicable, first became a Lender
under the Credit Agreement, as applicable.


“Bank Product Provider” means Bank of America, N.A, and Wells Fargo Capital
Finance and each of their respective Affiliates.


“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider and
the Borrower.


“Bank Product Reserve” means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers’
reasonable determination of the credit exposure of Borrower and its Subsidiaries
in respect of Bank Products) in respect of Bank Products then provided or
outstanding.


“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.


“Base LIBOR Rate” means for any Interest Period with respect to a LIBOR Loan,
the per annum rate of interest (rounded up, if necessary, to the nearest 1/8th
of 1%), determined by Agent at approximately 11:00 a.m. (London time) two
Business Days prior to commencement of such Interest Period, for a term
comparable to such Interest Period, equal to (a) the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source designated by Agent); or (b) if BBA LIBOR is not available for
any reason, the interest rate at which Dollar deposits in the approximate amount
of the LIBOR Loan would be offered by Bank of America's London branch to major
banks in the London interbank Eurodollar market. If the Board of Governors
imposes a Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be
the foregoing rate, divided by 1 minus the Reserve Percentage.


“Base Rate” means, for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1%.


“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.


“Base Rate Margin” means the Applicable Margin, as applicable to Base Rate
Loans.


“Benefit Plan” means any employee benefit plan (as such term is defined in
Section 3(3) of ERISA) established by an Obligor or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, an ERISA
Affiliate.


“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).


“Board of Governors” means the Board of Governors of the Federal Reserve System.
“Borrower” has the meaning specified therefor in the preamble to the Agreement.


“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day

4

--------------------------------------------------------------------------------




by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.


“Borrowing Base” means, as of any date of determination, the result of:


(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus


(b)    95% of the amount of Supplemental Cash Collateral, plus


(c)     the lesser of


(i)    the Eligible Real Property Sublimit, and


(ii)    $15,000,000, less


(d)    the sum of (i) the Bank Product Reserve, (ii) the Payroll Reserve,
(iii) Real Property Reserve, and (iv) the aggregate amount of reserves, if any,
established by Agent under Section 2.1(c) of the Agreement.


“Borrowing Base Certificate” means a certificate, in form and substance
satisfactory to Agent, to be submitted to Agent using Agent’s online submission
software program presently known as Cash Pro or any replacement thereof (unless
such program is unavailable, in which case, such certificate shall be submitted
in hard copy form), by which Borrowers certify calculation of the Borrowing
Base.


“Borrowing Base Party” means Borrower and such other Loan Parties as are
acceptable to Agent from time to time, subject to completion of a collateral
audit with respect to such other Loan Parties, the results of which shall be
satisfactory to the Agent.


“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.


“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.


“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.


“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.


“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest

5

--------------------------------------------------------------------------------




ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A‑1 from S&P or at least P‑1 from Moody’s,
(d) certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above, and (i) money market funds that (x) comply
with the criteria set forth in SEC Rule 2a‑7 under the Investment Company Act of
1940, as amended, (y) are rated AAA by S&P and AAA by Moody’s and (z) have
portfolio assets of at least $5,000,000,000.


“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).


“Change of Control” means that (a) the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries, (b) the adoption of a plan relating to the liquidation or
dissolution of the Borrower; (c) the Borrower consolidates with, or merges with
or into, any Person; (d) Borrower fails to own and control, directly or
indirectly, 100% of the Stock of each other Loan Party, (e) any “person” or
“group” (as defined in Rule 13d‑3 under the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d‑3 of the Exchange Act), directly or indirectly, of
50% or more of the Stock of Borrower having the right to vote for the election
of members of the Board of Directors, or (f) a majority of the members of the
Board of Directors do not constitute Continuing Directors.


“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.


“Code” means the California Uniform Commercial Code, as in effect from time to
time.


“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.


“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any cash dispenser machine of Borrower or its Subsidiaries or their
respective books and records, money, Equipment, or Inventory, in each case, in
form and substance reasonably satisfactory to Agent.


“Collateralized Portion” means, as of any date of determination, an amount equal
to the

6

--------------------------------------------------------------------------------




lesser of (i) $5,000,000, and (ii) the Borrowing Base attributable to
Supplemental Cash Collateral on such date.


“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C‑1 delivered by the chief financial officer of Borrower to Agent
including a calculation of the Applicable Margin.


“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.


“Consolidated Adjusted EBITDA” means for any period, Consolidated EBITDA for
such period, minus the sum of (a) income tax expense, determined on a
consolidated basis in accordance with GAAP, (b) dividends and distributions paid
to the Borrower’s shareholders, (c)  cash paid for the redemption, repurchase or
retirement of Stock of the Borrower, and (d) Consolidated Unfinanced Capital
Expenditures.


“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense (including fees for Letters of Credit payable
pursuant to Section 2.11, but net of capitalized interest expense),
(c) depreciation and amortization expense, (d) non‑cash expenses resulting from
the grant of stock options to employees of any Loan Party or its Subsidiaries or
the issuance of restricted stock to employees of any Loan Party or its
Subsidiaries and (e) any extraordinary or non-recurring non-cash expenses or
losses, and minus, (X) to the extent included in the statement of such
Consolidated Net Income for such period, the sum of any extraordinary, unusual
or non‑recurring non-cash income or gains and (Y) any cash payments made during
such period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non‑cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBlTDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), if
during such Reference Period any of the Loan Parties shall have made a Permitted
Investment, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Permitted Investment occurred
on the first day of such Reference Period, such pro forma calculations subject
to the Agent’s approval.


“Consolidated Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated
Adjusted EBITDA to (b) Consolidated Fixed Charges.


“Consolidated Fixed Charges” means for any four fiscal quarter period, the sum
of the following, determined on a consolidated basis in accordance with GAAP:
(a) interest expense of the Borrower (including fees for Letters of Credit
payable pursuant to Section 2.11 and (b) the aggregate amount of all required
principal payments (including the principal component of payments on Capital
Lease Obligations) on Indebtedness of the Loan Parties and their Subsidiaries.


“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower, determined on a consolidated basis in accordance with
GAAP; provided, that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a

7

--------------------------------------------------------------------------------




Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distribution and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or requirement of law applicable to such Subsidiary.


“Consolidated Unfinanced Capital Expenditures” means Capital Expenditures of the
Borrower, determined on a consolidated basis in accordance with GAAP (other than
Permitted Investments) that are not financed by Capital Lease Obligations or
with the proceeds of interest bearing, amortizing Indebtedness.


“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.


“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or depositary (with respect to a Deposit Account).


“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.


“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.


“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.


“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.


“Defaulting Lender” means any Lender that, as determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days; (b) has notified Agent or any Borrower that
such Lender does not intend to comply with its funding obligations hereunder or
has made a public statement to the effect that it does not intend to comply with
its funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority's ownership of an equity
interest in such Lender or

8

--------------------------------------------------------------------------------




parent company.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).


“Deposit Account” means any deposit account (as that term is defined in the
Code),


“Designated Account” means the Deposit Accounts of Borrower identified on
Schedule D‑1.


“Designated Account Bank” has the meaning specified therefor in Schedule D‑1.


“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write‑downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.


“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.


“Dollars” or “$” means United States dollars.


“EBITDA” means, with respect to any fiscal period, Borrower’s consolidated net
earnings (or loss), minus extraordinary gains, interest income, plus non‑cash
extraordinary losses, interest expense, income taxes, and depreciation and
amortization for such period, in each case, determined on a consolidated basis
in accordance with GAAP.


“Eligible Accounts” means those Accounts owing to a Borrowing Base Party
organized in the United States (or Puerto Rico) in the ordinary course of its
business, that arise out of such Borrowing Base Party’s rendition of services in
the United States (or Puerto Rico), that comply with each of the representations
and warranties respecting Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date. In determining the amount to be included, Eligible Accounts shall be
calculated net of customer deposits and unapplied cash. Eligible Accounts shall
not include the following:


(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days,


(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,


(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Borrowing Base Party or an employee or agent of a Borrowing Base Party or any
Affiliate of a Borrowing Base Party,



9

--------------------------------------------------------------------------------




(d)    Accounts to the extent arising in a transaction wherein goods are placed
on consignment or are sold pursuant to a guaranteed sale, a sale or return, a
sale on approval, a bill and hold, or any other terms by reason of which the
payment by the Account Debtor may be conditional,


(e)    Accounts that are not payable in Dollars,


(f)    Accounts with respect to which the Account Debtor either (i) maintains
its principal offices or assets outside of the United States or Puerto Rico, or
(ii) is not organized under the laws of the United States or any state thereof
or Puerto Rico, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent.


(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrowing
Base Party has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States,


(h)    Accounts with respect to which the Account Debtor has or has asserted a,
counterclaim, deduction, discount, recoupment, reserve, defense, chargeback,
credit or allowance, potential offset, right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
counterclaim, deduction, discount, recoupment, reserve, defense, chargeback,
credit or allowance, potential offset, right of setoff, or dispute,


(i)    Accounts to the extent the total amount of Accounts owed by an Account
Debtor to the Borrowing Base Parties exceed 10%; provided, however, that such
percentage with respect to Accounts owed by Boeing Corporation shall be 15%
(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided
further, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit.


(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrowing Base Party has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,


(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition
(provided, that Agent shall endeavor to notify Borrower at or before the time it
determines that the Accounts of such Account Debtor are ineligible. but a
failure of Agent to so notify Borrower shall not be a breach of this Agreement
and shall not cause such determination by Agent to be ineffective);



10

--------------------------------------------------------------------------------




(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,


(m)    Accounts with respect to which the services giving rise to such Account
have not been performed and billed to the Account Debtor,


(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,


(o)    Accounts with respect to which a performance, surety, or completion bond,
or the like, has been issued, or


(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrowing Base Party of the subject contract for services.


“Eligible Real Property” means the Real Property Collateral located at 1015 A
Street, Tacoma, Washington 98402.


“Eligible Real Property Sublimit” means seventy-five percent (75%) of the value
of the Eligible Real Property as determined by an appraisal (and any updates
thereto) acquired by and satisfactory to Agent, at Borrower’s sole costs and
expense. In the event that the Eligible Real Property is subject to (i) any
involuntary condemnation, transfer under threat of condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
or requisition of use of property, or (ii) any damage or destruction in excess
of $200,000 during any 12‑month period covered by insurance, the Eligible Real
Property Sublimit then in effect shall be reduced by seventy-five percent (75%)
of the proceeds of such condemnation or casualty so long as such proceeds are
not used to rebuild or rehabilitate the Eligible Real Property and reductions to
such sublimit as set forth in the prior sentence shall continue thereafter.
Notwithstanding, the foregoing, the Eligible Real Property Sublimit shall be
reduced on January 1, 2012 and on the first day of each quarter thereafter, with
each such reduction being equal to $375,000.


“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.


“Environmental Indemnity” means, individually and collectively, one or more
environmental indemnities, executed and delivered by Borrower in favor of Agent,
in form and substance reasonably satisfactory to Agent, with respect to the Real
Property Collateral.


“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health,

11

--------------------------------------------------------------------------------




or Hazardous Materials, in each case as amended from time to time.


“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.


“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.


“Equipment” means equipment (as that term is defined in the Code).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.


“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(0).


“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.


“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus (i) the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries aged in excess of historical levels with respect
thereto and (ii) all book overdrafts of Borrower and its Subsidiaries in excess
of historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion; provided, however, that the deduction set
forth in clause (i) above shall be excluded as of any such date of determination
if on such date Borrower or the applicable Subsidiary is protesting the validity
of such trade payable and any such protest is instituted promptly and prosecuted
diligently by Borrower or such Subsidiary in good faith.


“Excess Liquidity” means, as of any date of determination, the amount equal to
(i) Availability plus (ii) Qualified Cash plus (iii) Qualified CDM Cash.


“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.


“Excluded Subsidiary” means each of (i) Inactive Subsidiaries, (ii) Labor Ready
Canada, (iii) PAC, (iv) PlaneTechs of Puerto Rico, Inc., a Tennessee
corporation, and (v) any Subsidiary of a Loan Party which is a CFC but is not
required to become a Loan Party under Section 5.11.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
19, 2009, between Borrower, certain lenders and Wells Fargo Capital Finance as
successor-in-interest to Wells

12

--------------------------------------------------------------------------------




Fargo Foothills, LLC, as agent for such lenders.


“Existing Credit Facility” means that certain credit facility provided to
Borrower by Existing Lender as evidenced, in part, by the Existing Credit
Agreement.


“Existing Lender” means collectively, the lenders party to the Existing Credit
Agreement.


“Existing Letters of Credit” means the letters of credit set forth on Schedule
E‑l, and issued in accordance with the Existing Credit Agreement.


“Extraordinary Receipts” means any cash received by Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries, or
(ii) received by Borrower or any of its Subsidiaries as reimbursement for any
payment previously made to such Person), and (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement.


“Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance reasonably satisfactory to Agent.


“Federal Funds Rate” means, (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Bank of America,
N.A. on the applicable day on such transactions, as determined by Agent.


“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).


“Funding Date” means the date on which a Borrowing occurs.


“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.


“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation or formation, the by‑laws or limited liability company
agreement, or other organizational documents of such Person.


“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.


“Guarantors” means (a) each Subsidiary of Borrower on the Closing Date, other
than a

13

--------------------------------------------------------------------------------




Restricted Subsidiary, and (b) each other Person that becomes a guarantor after
the Closing Date pursuant to Section 5.11 of the Agreement, and “Guarantor”
means anyone of them.


“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance reasonably satisfactory to Agent


“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability.
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.


“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.


“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.


“Inactive Subsidiary” means each of (i) Labour Ready Temporary Services, Ltd., a
company organized under the laws of the United Kingdom, (ii) Labour Ready
Temporary Services, Ltd. a company organized under the laws of Ireland,
(iii) Contractors Labor Pool, Inc., a Nevada corporation, (iv) Drivers on
Demand, LLC, a Washington limited liability company, (v) Labor Ready, Inc., a
Washington corporation, (vi) Labor Ready Franchise Development Corp., Inc. a
Washington corporation, and (vii) PlaneTechs of Puerto Rico, Inc., a Tennessee
corporation.


“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Prohibited Preferred Stock,
and (h) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co‑made, discounted, or sold with recourse)
any obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (g) above. For purposes of this definition, (i) the amount
of any Indebtedness represented by a guaranty or other similar instrument shall
be the lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may

14

--------------------------------------------------------------------------------




be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets securing such obligation.


“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.


“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.


“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.


“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower, each of its Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.


“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.


“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.
    
“Inventory” means inventory (as that term is defined in the Code).


“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice). or acquisitions of Indebtedness, Stock, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.


“IRC” means the Internal Revenue Code of 1986. as in effect from time to time.


“Issuing Lender” means Bank of America, N.A. or any other Lender that, at the
request of Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an

15

--------------------------------------------------------------------------------




Issuing Lender for the purpose of issuing Letters of Credit or Reimbursement
Undertakings pursuant to Section 2.11 of the Agreement.


“Labor Ready Canada” means Labor Ready Temporary Services, Ltd., an
extra‑provincial corporation.


“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a “Lender” to the
Agreement in accordance with the provisions of Section 13.1 of the Agreement


“Lender Group” means each of the Lenders (including the Issuing Lender) and
Agent, or anyone or more of them.


“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out‑of‑pocket fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or its Subsidiaries under any
of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, or the copyright office), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) out‑of‑pocket costs and expenses incurred by Agent in the disbursement of
funds to Borrower or other members of the Lender Group (by wire transfer or
otherwise), (d) out‑of‑pocket charges paid or incurred by Agent resulting from
the dishonor of checks payable by or to any Loan Party, (e) reasonable
out‑of‑pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving. storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out‑of‑pocket audit fees and
expenses (including travel, meals. and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out‑of‑pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring. drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, and (i) Agent’s and each Lender’s reasonable costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.


“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.



16

--------------------------------------------------------------------------------




“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.


“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires, including the
Existing Letters of Credit.


“Letter of Credit Rate” means the Applicable Margin, as applicable to Letters of
Credit.


“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount that, when added to any Supplemental Cash
Collateral already held by Agent, is equal to 105% of the then existing Letter
of Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sale discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit fee and
all usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).


“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.


“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.


“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.


“LIBOR Notice” means a notice to be submitted to Agent using Agent’s online
submission software program presently known as Cash Pro or any replacement
thereof (unless such program is unavailable, in which case, such certificate
shall be submitted in hard copy form), in form satisfactory to Agent


“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement


“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base LIBOR Rate.


“LIBOR Rate Margin” means the Applicable Margin, as applicable to LIBOR Rate
Loans.


“Lien” means any mortgage. deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.


“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.



17

--------------------------------------------------------------------------------




“Loan Documents” means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Controlled Account Agreements, the Control Agreements, the
Copyright Security Agreement, the Environmental Indemnities, the Fee Letter, the
Guaranty, the Intercompany Subordination Agreement, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Security Agreement, the Trademark
Security Agreement, any note or notes executed by Borrower in connection with
the Agreement and payable to any member of the Lender Group, any letter of
credit application entered into by Borrower in connection with the Agreement,
and any other agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries and any member of the Lender Group in connection with the
Agreement


“Loan Party” means Borrower or any Guarantor.


“LRAC” means Labor Ready Assurance Company, a company organized under the laws
of the Cayman Islands.


“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.


“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of (i) Borrower’s and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or (ii) of the
Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of Borrower or its Subsidiaries.


“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days notice without penalty or
premium), (ii)  that is deemed to be a material contract under any securities
law applicable to such Person, including the Securities Act of 1933 and (iii)
all other contracts or agreements, the loss of which could reasonably be
expected to result in a Material Adverse Change.


“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.


“Maximum Revolver Amount” means $80,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.


“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.


“Mortgage Policy” means a policy of title insurance in form and substance
acceptable to Agent, insuring Agent’s first lien security interest in the Real
Property Collateral.


“Mortgages” means, individually and collectively, one or more first lien
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Borrower or its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

18

--------------------------------------------------------------------------------






“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement or
indemnification obligations with respect to Reimbursement Undertakings or with
respect to Letters of Credit, premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding. regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description owing by Borrower
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrower is required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.


“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Originating Lender” has the meaning specified therefor in Section 13.l(e) of
the Agreement.


“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.


“PAC” means TrueBlue, Inc., PAC, a Nevada corporation.


“Parking Lease” that certain Parking Agreement, dated December 4, 2000, entered
into by Borrower and the City of Tacoma, as amended by that certain First
Amendment to Parking Agreement, dated April 27, 2006.


“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.


“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.


“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.


“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.


“Payroll Period” means, as of any date of determination, the number of days of
work for which Loan Party pays its temporary employees on a regular basis. By
way of example, as of the Closing Date, the Payroll Period for the Labor Ready
Loan Parties is 1 Business Day and for the remaining Loan Parties, is 5 Business
Days.


“Payroll Reserve” means, as of any date of determination, amount equal to the
aggregate amount of payroll, payroll taxes and per diem expense reimbursements
applicable to the Loan Parties in respect of their temporary employees; with
such calculation being made on the basis of the normal Payroll Period then in
effect for each such Loan Party.



19

--------------------------------------------------------------------------------




“Permitted Acquisition” means any Acquisition (excluding an Approved Customer
List Acquisition) so long as:


(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
 
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f), (g), (n), (o), (p), or (q) of the
definition of Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrower or its Subsidiaries as a
result or such Acquisition other than Permitted Liens,


(c)    Immediately before and after giving effect to the consummation of the
proposed Acquisition, no Triggering Event has occurred,


(d)    Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition. copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents and Borrower’s supporting calculations in respect
thereto, must be reasonably acceptable to Agent for the purpose of confirming
that the proposed Acquisition is, in fact, a Permitted Acquisition,


(e)    the subject assets or Stock, as applicable, are being acquired directly
by a Loan Party, and, in connection therewith, the applicable Loan Party shall
have complied with Section 5.11 or 5.12, as applicable, of the Agreement, and


(h)    Excess Liquidity is, both before and after giving effect to such
acquisition, greater than or equal to 25% of the Revolver Commitments.


“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.


“Permitted Dispositions” means:


(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,


(b)    sales of Inventory to buyers in the ordinary course of business,


(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,


(d)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,


(e)    the granting of Permitted Liens,


(f)    the sale or discount, in each case without recourse. of Accounts arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof,



20

--------------------------------------------------------------------------------




(g)    any involuntary loss, damage or destruction of property,


(h)    any involuntary condemnation, transfer under threat of condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, or
confiscation or requisition of use of property,


(i)    the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business.


(j)    the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Borrower,


(k)    the lapse of registered patents, trademarks and other intellectual
property of Borrower and its Subsidiaries to the extent not economically
desirable in the conduct of their business and so long as such lapse is not
materially adverse to the interests of the Lenders,


(l)    the making of a Restricted Junior Payment that is expressly permitted to
be made pursuant to the Agreement,


(m)    the making of a Permitted Investment,


(n)    dispositions of assets acquired by Borrower and its Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed Disposition (the “Subject Permitted Acquisition”) so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value thereof, (ii) the assets to be so disposed are not necessary
or economically desirable in connection with the business of Borrower and its
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition, and


(o)    dispositions of assets (other than Material Contracts) not otherwise
permitted in clauses (a) through (n) above so long as (y) the aggregate fair
market value of all assets disposed of in all such dispositions under this
clause (o) in any 12‑month period (including the proposed disposition) would not
exceed $500,000 during any 12‑month period, and (z) no Default or Event of
Default has occurred and is continuing at the time of such disposition or will
result therefrom.


“Permitted Holder” means the Person identified on Schedule P-l.


“Permitted Indebtedness” means:


(a)    Indebtedness evidenced by the Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,


(b)    Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness
in respect of such Indebtedness,


(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,


(d)    endorsement of instruments or other payment items for deposit,


(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds,

21

--------------------------------------------------------------------------------




completion guarantee and similar obligations; (ii) unsecured guarantees arising
with respect to customary indemnification obligations to purchasers in
connection with Permitted Dispositions; and (iii) unsecured guarantees with
respect to Indebtedness of Borrower or one of its Subsidiaries, to the extent
that the Person that is obligated under such guaranty could have incurred such
underlying Indebtedness,


(f)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,


(g)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,


(h)    the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate or foreign currency risk associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,


(i)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,


(j)    unsecured Indebtedness of Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Stock of Borrower
that has been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $500,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,


(k)    Indebtedness composing Permitted Investments,


(l)    Indebtedness in connection with the deferred purchase price of Approved
Customer List Acquisitions,


(m)    Reimbursement obligations of WAHI and LRAC under letters of credit issued
for the account of WAHI or LRAC to the extent such letters of credit are secured
by Cash or Cash Equivalent pledged to secure only the reimbursement obligations
with respect to such letters of credit,


(n)    unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent, and (v) the only interest
that accrues with respect to such Indebtedness is payable in kind,


(o)    unsecured Indebtedness owing to sellers of assets or Stock to a Loan
Party that is

22

--------------------------------------------------------------------------------




incurred by the applicable Loan Party in connection with the consummation of one
or more Permitted Acquisitions so long as (i) the aggregate principal amount for
all such unsecured Indebtedness does not exceed $1,000,000 at any one time
outstanding, (ii) is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent, and (iii) is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to Agent,


(p)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non‑compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,


(q)    Acquired Indebtedness in an amount not to exceed $2,000,000 outstanding
at anyone time,


(r)    Indebtedness of Borrower or its Subsidiaries owing to WAHI or LRAC as a
result of borrowing back from WAHI or LRAC, as applicable, the amount invested
by Borrower or such Subsidiary as described in clauses (k) and (1) of the
definition of Permitted Investment, and


(s)    other unsecured Indebtedness not covered by clauses (a) through (r) above
in an aggregate amount to not exceed $1,000,000; provided, that such unsecured
Indebtedness may only be incurred so long as no Default or Event of Default has
occurred and is continuing at the time of its incurrence or will result
therefrom.


“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a non‑Loan Party to another non‑Loan Party, (c) a
non‑Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to an Inactive
Subsidiary for the purpose of paying costs and expenses of a Permitted
Restructuring Transaction so long as no Event of Default has occurred and is
continuing or would result therefrom.


“Permitted Investments” means:


(a)    Investments in cash and Cash Equivalents,


(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,


(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,


(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,


(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P‑l.


(f)    Guarantees permitted under the definition of Permitted Indebtedness,


(g)    Permitted Intercompany Advances,



23

--------------------------------------------------------------------------------




(h)    Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owning to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,


(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,


(j)    non‑cash loans to employees, officers, and directors of Borrower or any
of its Subsidiaries for the purpose of purchasing Stock in Borrower so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Borrower,


(k)    so long as WAHI is a Subsidiary of the Borrower, (i) all investments in
WAHI existing on the Closing Date and (ii) additional investments in WAHI not to
exceed, with respect to each transfer of workers’ compensation liabilities by
the Borrower and its Subsidiaries to WAHI for a policy period, 110% of the
amount of workers’ compensation liabilities so transferred for such policy
period, valued on the transfer date,


(l)    so long as LRAC is a Subsidiary of the Borrower, (i) all investments in
LRAC existing on the Closing Date and (ii) additional investments in LRAC not to
exceed, with respect to each transfer of workers’ compensation liabilities by
the Borrower and its Subsidiaries to LRAC for a policy period, 110% of the
amount of workers’ compensation liabilities so transferred for such policy
period, valued on the transfer date,


(m)    Permitted Acquisitions, and


(n)    Approved Customer List Acquisition.


“Permitted Liens” means


(a)    Liens held by Agent to secure the Obligations,


(b)    Liens for unpaid taxes. assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,


(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,


(d)    Liens set forth on Schedule P‑2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P‑2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,


(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,



24

--------------------------------------------------------------------------------




(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,


(g)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,


(h)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,


(i)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,


(j)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,


(k)    non‑exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,


(l)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,


(m)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,


(n)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,


(o)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,


(p)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,


(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods, and


(r)    Liens not otherwise permitted by clauses (a) through (r) securing not
more than $100,000 in the aggregate.


“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.


“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that

25

--------------------------------------------------------------------------------




are the subject of a United States federal tax lien), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
Borrower’s or its Subsidiaries’ books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or its Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s Liens.


“Permitted Purchase Money Indebtedness” means, as of any date of determination,
the sum of Purchase Money Indebtedness (x) existing on the Closing Date and set
forth on Schedule P‑3, and (y) incurred after the Closing Date in an aggregate
principal amount outstanding not in excess of $2,000,000 at any time during any
12‑month period.


“Permitted Restructuring Transaction” means the liquidation or dissolution of
any Inactive Subsidiary as permitted under Section 6.3(b)(i) of the Agreement.


“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.


“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.


“Primary Syndication” means a syndication of the Revolver Commitments and
Obligations held by BANK OF AMERICA, N.A. to other Lenders after which Bank of
America, N.A.’s Revolver Commitment is less than or equal to $45,000,000.


“Prime Rate” means the rate of interest announced by Bank of America, N.A. from
time to time as its prime rate. Such rate is set by Bank of America, N.A. on the
basis of various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate. Any change
in such rate announced by Bank of America, N.A. shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).


“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
toss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.


“Pro Rata Share” means, as of any date of determination:



26

--------------------------------------------------------------------------------




(a)    with respect to a Lender’s obligation to make Advances and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto. (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the outstanding principal amount
of such Lender’s Advances by (z) the outstanding principal amount of all
Advances,


(b)    with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
sub‑clause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero, and


(c)    with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment by (z) the
aggregate amount of Revolver Commitments of all Lenders and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances;
provided, however, that if all of the Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon sub clause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.


“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.


“Purchase Money Indebtedness” means Indebtedness (other than the Obligations.
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.


“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries
(excluding Supplemental Cash Collateral) that is in Deposit Accounts or in
Securities Accounts, or any combination thereof, and which such Deposit Account
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States.


“Qualified CDM Cash” means, as of any date of determination, the lesser of
(i) $5,000,000 or (ii) the money (in Dollars) that is either (a) located in Loan
Parties’ cash dispenser machines, provided that (x) such machines are in the
possession of a Loan Party at locations on Schedule 4.26

27

--------------------------------------------------------------------------------




that are within the United States (other than Puerto Rico), (y) the money in
such machines can be demonstrated by Borrower to be the identifiable cash
proceeds (as defined in the Code) of Qualified Cash, and (z) such machines are
serviced by a Qualified CDM Servicer, or (b) located in the United States (other
than Puerto Rico) in the possession of a Qualified CDM Servicer.


“Qualified CDM Servicer” means Brink’s Incorporated or another servicer of the
Loan Parties’ cash dispenser machines, provided that such Person has entered
into a Collateral Access Agreement satisfactory to Agent providing, among other
things, that such Person is acting as Agent’s gratuitous bailee with respect to
any money of Loan Parties that is from time to time in its possession, and that
such Person will follow Agent’s directions with respect to the money in such
cash dispenser machines or in its possession.


“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.


“Real Property Collateral” means the Real Property identified on Schedule R‑l
and any Real Property hereafter acquired by Borrower or its Subsidiaries.


“Real Property Reserve” means an amount equal to the sum of (i) prior to
obtaining an appraisal (which appraisal and appraiser conducting such appraisal
shall be acceptable to Agent in its Permitted Discretion) reflecting the value
of the Eligible Real Property after a condemnation or casualty as described
below, an amount equal to any loss in value (as determined by Agent in its
Permitted Discretion) of the Eligible Real Property resulting from either (x) an
involuntary condemnation, transfer under threat of condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
or requisition of use of such property, or (y) any damage to or destruction of
such property in excess of $200,000 during any 12‑month period, and (ii) any
loss in value of the Eligible Real Property resulting from the termination of
the Parking Lease as determined by Agent in its Permitted Discretion.


“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.


“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:


(a)    the terms and conditions of such refinancings, renewals, or extensions do
not, in Agent’s Permitted Discretion, materially impair the prospects of
repayment of the Obligations by Borrower or materially impair Borrower’s
creditworthiness,


(b)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
(c)    such refinancings, renewals, or extensions do not result in an increase
in the interest rate in excess of 2% with respect to the Indebtedness so
refinanced, renewed, or extended,


(d)    excluding Purchase Money Indebtedness, such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity
(measured as of the refinancing, renewal, or extension) of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions that,
taken as a whole, are or could reasonably be expected to be materially adverse
to the interests of the Lenders,



28

--------------------------------------------------------------------------------




(e)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and


(f)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.


“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.


“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.


“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.


“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.


“Report” has the meaning specified therefor in Section 15.16 of the Agreement.


“Required Lenders” means, at anytime, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.


“Reserve Percentage” Reserve Percentage: the reserve percentage (expressed as a
decimal, rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued by the Board of Governors for determining the maximum reserve
requirement for Eurocurrency liabilities.


“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Borrower (including
any payment in connection with any merger or consolidation involving Borrower)
or to the direct or indirect holders of Stock issued by Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Borrower), or (b) purchase, redeem,
or otherwise acquire or retire for value (including in connection with any
merger or consolidation involving Borrower) any Stock issued by Borrower.


“Restricted Subsidiary” means each of (i) the Inactive Subsidiaries, (ii) Labor
Ready Canada, (iii) WAHI, (iv) LRAC, and (v) PAC.


“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts

29

--------------------------------------------------------------------------------




are set forth beside such Lender’s name under the applicable heading on
Schedule C‑l or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder, as such amounts may be reduced or increased from time
to time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.


“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances plus (b) the amount of the Letter of Credit
Usage.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“S&P” has the meaning specified therefor in the definition of Cash Equivalents.


“SEC” means the United States Securities and Exchange Commission and any
successor thereto.


“Securities Account” means a securities account (as that term is defined in the
Code).


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


“Security Agreement” means an amended and restated security agreement, in form
and substance reasonably satisfactory to Agent, executed and delivered by
Borrower and Guarantors to Agent.


“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.


“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.


“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.


“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3al1‑1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).


“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.


“Supplemental Cash Collateral” means otherwise unrestricted cash deposited with
Agent by Borrower or a Loan Party and designated by Borrower to Agent (and
confirmed by Agent) to be (i) held by Agent as Collateral subject to Agent’s
Lien (without any obligation of Agent or any Lender to pay interest on such
deposit to Borrower or any Loan Party) and (ii) available for purposes

30

--------------------------------------------------------------------------------




of clause (b) of the definition of Borrowing Base.


“Swing Lender” means Bank of America, N.A. or any other Lender that, at the
request of Borrower and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.


“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.


“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.


“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.


“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.


“Triggering Event” means as of any date of determination, that either:


(i)     an Event of Default has occurred and is continuing, or


(ii)     the sum of Excess Liquidity is the lesser of (A) $15,000,000, (B) 15%
of the Borrowing Base, or (C) 15% of the Revolver Commitment; provided, however
that if the Accordion is exercised, the threshold under subclause (A) above
shall be increased by an amount up to $7,500,000 (for a total threshold of
$22,500,000) determined on a pro rata basis as calculated by dividing the amount
of the Accordion increase by $40,000,000


“Underlying Issuer” means Wells Fargo Bank, National Association.



31

--------------------------------------------------------------------------------




“Underlying Letter of Credit” means a Letter of Credit that has been issued
under the Existing Credit Agreement by an Underlying Issuer.


“United States” means the United States of America.


“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.


“WAHI” means Worker’s Assurance of Hawaii, Inc., a Hawaii corporation.


“Wells Fargo Capital Finance” means Wells Fargo Capital Finance, LLC, a Delaware
limited liability company.



32